 
 
Exhibit 10.2
 
 
 


The Dow Chemical Company
Retiree Life Insurance Plans
for Salaried Retirees and Certain Hourly Retirees


Summary Plan Description for


Retiree Company-Paid Life Insurance Plan
Retiree Optional Life Insurance Plan
Retiree Dependent Life Insurance Plan


APPLICABLE TO EMPLOYEES
HIRED BEFORE JANUARY 1, 2008






Amended and Restated
Effective January 1, 2014 and thereafter until superseded


This Summary Plan Description (SPD) is updated from time to time. An updated
version supersedes all prior versions of this SPD.




Copies of updated SPDs (including this SPD) can be found at the Dow Friends
website or by requesting a copy from the Dow Retiree Service Center, Employee
Development Center, Midland, MI 48674, telephone 800-344-0661 or 989-636-0977.
Summaries of modifications may also be published from time to time.


(includes Michigan Hourly Retiree Optional Life Group)






DC: 5018779-19

49
Content Steward: Dombek    
January 1, 2014
Literature #318-60516

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Overview
This is the Summary Plan Description (“SPD”) for the following three life
insurance plans available to eligible Retirees and their families: Retiree
Company-Paid Life Insurance Plan, Retiree Optional Life Insurance Plan and
Retiree Dependent Life Insurance Plan (hereafter collectively referred to as the
“Plans” or individually as “Plan”).
Each of the Plans is sponsored and administered by The Dow Chemical Company and
provides group term life insurance underwritten by Metropolitan Life Insurance
Company (“MetLife”). Different eligibility and coverage levels apply depending
on whether you are a Retired Salaried Employee or a Retired Hourly Employee (and
depending on which Hourly group you were in). Special rules also apply for
Retired Split Dollar Participants, Post-65 Executive Life Participants, and
Disability Retirees (each as defined in Chapter One: The Retiree Company-Paid
Life Insurance Plan).
This SPD is separated into four different chapters and several appendices:
•
Chapter One – a description of the Retiree Company-Paid Life Insurance Plan.

•
Chapter Two – a description of the Retiree Optional Life Insurance Plan.

•
Chapter Three – a description of the Retiree Dependent Life Insurance Plan.

•
Chapter Four – general information applicable to all of the Plans

•
Claims Procedures Appendix

•
Definitions Appendix (Glossary of terms used throughout this SPD; capitalized
terms used in this SPD are defined either in this Definitions Appendix or in the
Plan Document)

The Plans are technically part of two Programs sponsored by The Dow Chemical
Company (referred to in this SPD as the “Programs”):
•
The Retiree Company-Paid Life Insurance Plan is part of The Dow Chemical Company
Group Life Insurance Program (ERISA Plan #507).

•
The Retiree Optional Life Insurance Plan and the Retiree Dependent Life
Insurance Plan are part of The Dow Chemical Company Employee-Paid and Dependent
Life Insurance Program (ERISA Plan #515).

The Plans are governed by the plan documents for these two Programs, which are
the legal instruments under which the Programs are operated. These legal
instruments are referred to in this SPD as the “Plan Document.” If there is any
inconsistency between this SPD and the applicable Plan Document, the applicable
Plan Document shall govern.
This SPD contains important information about your benefits under the Plans.
However, it does not contain all of the information that may pertain to your
benefits. Further information can be found in the Plan Document for the
applicable Program. You may request a copy of the applicable Plan Document from
the Plan Administrator.
The Dow Chemical Company reserves the right to amend, modify or terminate the
Plans (and any of the programs of which the Plans are a part) at any time in its
sole discretion.


This SPD and the Plan Documents do not constitute a contract of employment.

50

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Capitalized words in this SPD are defined either in the Plan Document for the
applicable Program, or in the Definitions Appendix. A pronoun or adjective in
the masculine gender includes the feminine gender, and the singular includes the
plural, unless the context clearly indicates otherwise.
References to “Dow” and “Participating Employers” are used interchangeably, and
both refer collectively to The Dow Chemical Company and the subsidiaries and
affiliates of The Dow Chemical Company that are authorized to participate in the
Plans. The “Company” means The Dow Chemical Company.

51

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Chapter One: The Retiree Company-Paid Life Insurance Plan
Chapter One of the SPD describes The Retiree Company-Paid Life Insurance Plan
(referred to in this chapter of the SPD as the “Plan”). The following groups of
retirees are eligible for coverage under the Plan:
•
Section 1 applies to Retired Salaried Employees and Certain Retired Hourly
Employees

•
Section 2 applies to Retired Michigan Operations Hourly Employees who retired
before 2008

•
Section 3 applies to Retired Texas Operations Hourly Employees who retired
before 2003

•
Section 4 applies to Retired Hampshire Waterloo Hourly Employees who retired
before 2000

•
Section 5 applies to certain Retired Hampshire Owensboro and Nashua Hourly
Employees who retired before 1999

•
Section 6 applies to Disability Retirees

•
Section 7 applies to Retired Split Dollar Participants

•
Section 8 applies to Post-65 Executive Life Insurance Participants

•
Section 9 applies to Certain Union Carbide Retirees who retired prior to
February 7, 2003

•
Section 10 applies to Retired Employees of Dow AgroSciences LLC who retired
before 2006

•
Section 11 applies to post-January 22, 2007 acquisition new hires



The remaining sections of Chapter One apply to all persons eligible for coverage
under the Plan
As of January 1, 2005, the following plans of The Dow Chemical Company Group
Life Insurance Program were merged into the Plan:
•
Michigan Hourly Retiree Company-Paid Life Insurance Plan;

•
Texas Operations Hourly Basic Life Insurance Plan;

•
Hampshire Hourly Retiree Company-Paid Life Insurance Plan;

•
Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan
for Retirees Who Retired Between March 1, 1988 and January 1, 1999;

•
Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan
(Waterloo);

•
ANGUS Hourly Retiree Company-Paid Life Insurance Plan.



The plans listed above no longer exist as separate plans, but are now a part of
the Plan. Effective December 31, 2005, the Dow AgroSciences LLC Life Insurance
Plan was terminated, and the retiree company-paid life insurance portion of that
plan was merged into the Plan for those who retired prior to January 1, 2006.

52

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 1. Retired Salaried Employees and Certain Retired Hourly Employees
ELIGIBILITY
Except for the populations identified under “Exclusions from Eligibility” below,
if you are a Retiree and, on the day preceding your Retirement, were enrolled
for coverage under a Company-Paid Life Insurance Plan offered under The Dow
Chemical Company Group Life Insurance Program, you are eligible for the coverage
described below in Coverage Amounts for Eligible Salaried and Hourly Retirees.
In order to be a “Retiree,” you must meet the definition of “Retiree” under the
Plan (see the Definitions Appendix, below).
EXCLUSIONS FROM ELIGIBILITY
Section 1 of Chapter One of this SPD does NOT apply to:
•
Employees who were Hired or re-Hired on or after January 1, 2008;

•
Former Employees who are eligible for any kind of life insurance coverage
available to active employees of a Participating Employer, other than accidental
death and dismemberment, business travel or occupational accident insurance, are
not eligible under this Plan while they are covered under the active employee
coverage (for example, individuals eligible for employee coverage because they
are eligible for certain long term disability benefits);

•
Hourly Employees who retired from Michigan Operations before 2008 (instead, see
Section 2 below);

•
Texas Operations Employees who retired before 2003 (instead, see Section 3
below);

•
Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999 (instead, see Section 4 below);

•
Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998 (instead, see
Section 5 below);

•
Retired Split Dollar Participants (instead, see Section 7 below);

•
Post-65 Executive Life Insurance Participants (instead, see Section 8 below);

•
Union Carbide Employees who retired prior to February 7, 2003 (instead, see
Section 9 below);

•
Dow AgroSciences Employees who retired before 2006 (instead, see Section 10
below);

•
Agrigenetics Inc. d/b/a Mycogen Seeds employees who retired before 2011;

•
Individuals who were employed by a subsidiary, joint venture, or any other
business entity or affiliate that was acquired by, formed by, merged with, or
created by the Company on or after January 1, 2008, except as provided in the
definition of “Hire” or “Hire Date”;

•
Poly-Carb Inc. and GNS Employees who retire;

•
Former Employees who terminated employment from a Participating Employer (other
than Americas Styrenics) and were subsequently hired by Americas Styrenics who
did not have the required amount of Service to be eligible for the Plan at the
time of termination of employment from such Participating Employer;

•
Former Employees of Americas Styrenics who retire from Americas Styrenics,
unless they terminated employment from a Participating Employer prior to working
for Americas Styrenics and met the age and service requirements of the Plan when
they terminated employment from such Participating Employer;

•
Individuals who are eligible to participate in the Rohm and Haas Company
Retirement Plan, including the Morton International, Inc. Pension Plan for
Collectively Bargained Employees.


53

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


ENROLLMENT
Upon Retirement, you may complete enrollment through the Dow Benefits website on
My HR Connection or on dowbenefits.ehr.com, with coverage effective immediately.
Failure to enroll for coverage within 31 days after your Retirement will result
in automatic enrollment in pre-age 65 coverage, and Plan Option I at age 65.
(Note that Option I requires you to contribute towards the cost of your
coverage.)
Note: After your Retirement, you may decrease your coverage by switching your
post-age 65 coverage from Plan Option I to Plan Option II; however, you will not
be permitted to upgrade your coverage by switching from Plan Option II to Plan
Option I, even with a statement of health. Contact the Dow Retiree Service
Center for more information about switching coverage.
You may waive coverage. If you want to waive coverage, you must provide written
notification to North America Benefits. If you waive coverage, either before or
after age 65, you waive coverage permanently. You may not re-enroll at any time
in the future.


COVERAGE AMOUNTS FOR ELIGIBLE SALARIED AND HOURLY RETIREES
Coverage Prior to Age 65
Until you reach age 65, you will be provided with coverage equal to one times
(1x) your base annual salary at time of Retirement, rounded up to the next
$1,000, plus $5,000.1 Currently, the Company pays the cost of this coverage.
Coverage Age 65 or older
There are two plan options available to Retirees age 65 and older. Plan Option I
requires a monthly Retiree contribution. Currently, Plan Option II is provided
at no cost to you.
Plan Option I: Beginning on the first day of the month following your 65th
birthday, your life insurance will equal 1x your base annual salary at time of
Retirement (a special rule for Retirees from Americas Styrenics is in footnote
1), rounded up to the next $1,000. At age 66, your coverage amount is reduced 20
percent (of the original amount) each year until age 68. At age 68 and beyond,
your coverage amount is equal to one-half your base annual salary. In any year,
the minimum coverage under Plan Option I is $10,000. The following chart
summarizes the insurance coverage for Retirees electing Plan Option I:


Age
Coverage Amount
65
1x base annual salary ($10,000 minimum)
66
80% of benefit at age 65 ($10,000 minimum)
67
60% of benefit at age 65 ($10,000 minimum)
68+
50% of benefit at age 65 ($10,000 minimum)





1 In general, your coverage amounts are based on your base annual salary at the
time of your Retirement. However, if you Retire from Americas Styrenics (and you
met the eligibility requirements for this Plan at the time you left your prior
Participating Employer), the applicable salary for determining your coverage is
your salary at the time you left your prior Participating Employer. For example,
assume that you worked for The Dow Chemical Company immediately prior to
beginning employment with Americas Styrenics, and your base annual salary was
$45,000 at The Dow Chemical Company immediately before you left. The salary that
the Plan will use to determine your coverage will be the $45,000 base annual
salary at the time you left The Dow Chemical Company, not your salary at
Americas Styrenics.

54

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Plan Option II: Beginning on the first day of the month following your 65th
birthday, your life insurance will equal 1x your base annual salary at time of
Retirement (a special rule for Retirees from Americas Styrenics is in footnote
1), rounded up to the next $1,000. At age 66, your coverage amount is reduced 20
percent (of the original amount) each year until you reach age 70. At age 70 and
beyond, your coverage amount is $5,000. In any year, the minimum coverage under
Plan Option II is $5,000. The following chart summarizes the insurance coverage
for Retirees electing Plan Option II.
Age
Coverage Amount
65
1x base salary ($5,000 minimum)
66
80% of benefit at age 65 ($5,000 minimum)
67
60% of benefit at age 65 ($5,000 minimum)
68
40% of benefit at age 65 ($5,000 minimum)
69
20% of benefit at age 65 ($5,000 minimum)
70+
$5,000



COST OF COVERAGE
Currently, Retiree Company-Paid Life Insurance coverage before age 65 is
provided at no cost to you.
For post-age-65 coverage, the cost is determined as follows:
•
Plan Option I: You share the cost of coverage with Dow. Your cost is based on a
rate per $1,000 of coverage and is subject to change based on plan experience.
Your premium payment is deducted, post-tax, from your monthly pension check.
Premiums may vary from year to year. Premium information is communicated in the
annual U.S. Retiree Benefits Enrollment Booklet, and periodically in DowFriends.
You may elect not to have your premium deducted from your pension check by
contacting the Dow Retiree Service Center, but if you make such election you
must pay your premium within 31 days of your bill. If your payment is not
postmarked within 31 days of your bill, your coverage will be canceled.

•
Plan Option II: Currently, coverage is provided at no cost to you.



Section 2. Retired Michigan Operations Hourly Employees
ELIGIBILITY
If you were Hired prior to January 1, 2008, you are eligible for the coverage
described in this Section 2 if you:
•
Are a Retired Michigan Operations Hourly Employee who Retired on or after
June 1, 1990 but before January 1, 2008, and you were covered under the
Company-Paid Life Insurance Plan on the day preceding your Retirement; or

•
Were a disabled Michigan Operations Hourly Employee who was receiving a
disability benefit under the Dow Long Term Disability Program or under the
Michigan Division Contract Disability Plan on January 1, 2008, and you Retired
after that date without returning to active work, and you were covered under the
Company-Paid Life Insurance Plan on the day preceding your Retirement.


55

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


If you were Hired on or after January 1, 2008, you are not eligible for coverage
under the Retiree Company-Paid Life Insurance Plan.


COVERAGE AMOUNTS FOR ELIGIBLE MICHIGAN OPERATIONS HOURLY RETIREES
Prior to Age 65
Until you reach age 65, you will be provided with coverage equal to the amount
of coverage you had as an active Hourly Employee under the Company-Paid Life
Insurance on the day preceding the date of your Retirement.
Age 65 or older
On or after your 65th birthday, your Retiree Company-Paid Life Insurance
benefits will be determined by applying the appropriate percentage from the
following table to the amount of your Retiree Company-Paid Life Insurance in
effect on the date preceding your 65th birthday, with a minimum of $5,000.
Age
Coverage Amount
65
½ x annual pay at time of Retirement ($5,000 minimum)
66
80% of benefit at age 65 ($5,000 minimum)
67
60% of benefit at age 65 ($5,000 minimum)
68
40% of benefit at age 65 ($5,000 minimum)
69
20% of benefit at age 65 ($5,000 minimum)
70+
$5,000



COST OF COVERAGE
Currently, the Company pays the cost of this coverage.
Section 3. Retired Texas Operations Employees
Texas Operations Hourly Employees who Retired prior to January 1, 2003, and had
Non-Contributory coverage under The Dow Chemical Company Texas Operations Hourly
Optional Life Insurance Program are eligible for $10,000 of coverage until age
65. Coverage is reduced to $5,000 at age 65. Currently, the Company pays the
cost of this coverage.
Section 4. Retired Hampshire Waterloo Hourly Employees
If you retired from Hampshire Chemical Corporation between March 1, 1988, and
January 1, 2000, at age 62 or older and were, while an active employee,
represented by the United Steelworkers of America AFL-CIO Local Union #7110, a
bargaining unit of Hampshire Chemical Corporation’s Waterloo, NY facility, you
are eligible for $5,000 of coverage. Currently, the Company pays the cost of
this coverage.

56

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 5. Retired Hampshire Owensboro and Nashua Hourly Employees
ELIGIBILITY
If you Retired from Hampshire Chemical Corporation between March 1, 1988, and
January 1, 1999, and had five or more years of service with W.R. Grace Company
and/or Hampshire Chemical Corporation and were represented while an active
employee by either the International Brotherhood of Boilermakers, Iron Ship
Builders, Blacksmiths, Forgers and Helpers (AFL-CIO) Local Lodge 727 (a
bargaining unit at Hampshire Chemical Corporation’s Owensboro, Kentucky
facility) or the International Chemical Workers Union Council/UFCW, Local No.
952-C (a bargaining unit at Hampshire Chemical Corporation’s Nashua, New
Hampshire facility), you are eligible for the coverage described below in
Coverage Amounts for Eligible Hampshire Owensboro and Nashua Hourly Retirees.


COVERAGE AMOUNTS FOR ELIGIBLE HAMPSHIRE OWENSBORO AND NASHUA HOURLY RETIREES.
If you are an eligible Retiree who was represented by the International
Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and
Helpers (AFL-CIO) Local Lodge 727 (a bargaining unit at Hampshire Chemical
Corporation’s Owensboro, Kentucky facility) while you were an active Employee,
your coverage is $6,000.
If you are an eligible Retiree who was represented by the International Chemical
Workers Union Council/UFCW, Local No. 952-C (a bargaining unit at Hampshire
Chemical Corporation’s Nashua, New Hampshire facility) while you were an active
Employee, your coverage is $5,000.


COST OF COVERAGE
Currently, the Company pays the cost of this coverage.
Section 6. Disability Retirees
You are eligible for the coverage described in “Coverage Amounts for Disability
Retirees” below, if you were Hired before January 1, 2008, and:
•
You are receiving a “Disability Retirement Benefit” from the DEPP component of
the Dow Employees’ Pension Plan (“DEPP”) (as “Disability Retirement Benefit” is
defined in DEPP), you are not a former Texas Operations Hourly Employee who
retired prior to January 1, 2003, and you were covered under The Dow Chemical
Company Company-Paid Life and/or Employee-Paid Life Insurance Plans on the day
preceding your Retirement; or

•
You are receiving a “Disability Retirement Benefit” from the UCEPP component of
the Union Carbide Employees’ Pension Plan (“UCEPP”), you retired on or after
February 7, 2003, and you were covered under The Dow Chemical Company
Company-Paid Life and/or Employee-Paid Life Insurance Plans on the day preceding
your Retirement;

You are eligible for the coverage described in “Coverage Amounts for Texas
Operations Hourly Disability Retirees” below if you are a former Texas
Operations Hourly Employee who retired prior to January 1, 2003 receiving a
“Disability Retirement Benefit” from the DEPP component of the Dow Employees’
Pension Plan (“DEPP”) (as “Disability Retirement Benefit” is defined in DEPP)
and you were covered under the Texas Operations Hourly Contributory Optional
Life Insurance Plan on the day preceding your Retirement.

57

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Please note that this “Disability Retirees” section does not apply to you if you
are receiving benefits under a Dow long term disability plan. If you are
receiving long term disability benefits, refer to the SPD for life insurance
applicable to active employees, or contact the HR Service Center for more
information.
If you were Hired on or after January 1, 2008, you are not eligible for coverage
under the Retiree Company-Paid Life Insurance Plan.


COVERAGE AMOUNTS FOR DISABILITY RETIREES
Pre-65 coverage. If you are a Retiree who is receiving a “Disability Retirement
Benefit” from the DEPP or UCEPP, you will be provided the following coverage
until you reach age 65:
•
You will be provided Retiree Company-Paid Life coverage equal to the coverage
you had as an active employee.

•
You will be provided additional coverage equal to ½x or 1x your base annual pay
at time of Retirement (a special rule for Retirees from Americas Styrenics is in
footnote 1), rounded up to the next $1,000, if you were previously enrolled for
at least that amount of Employee-Paid Life coverage as an active employee.

Coverage is contingent on you continuing to meet the requirements to receive
Disability Retirement Benefits from DEPP or UCEPP, whichever is applicable.
If your DEPP disability retirement effective date is prior to January 1, 2006
(or your UCEPP disability retirement effective date is on or after
February 7, 2003 and prior to January 1, 2006), this coverage is currently
provided at no cost to you. Otherwise, you must pay the same premium that
non-disabled retirees pay for pre-65 retiree life insurance coverage.
Coverage Upon Attaining Age 65. If you are (1) receiving Disability Retirement
Benefits from DEPP or UCEPP, (2) your DEPP disability retirement effective date
was prior to January 1, 2006, or your UCEPP disability retirement effective date
is on or after February 7, 2003 and prior to January 1, 2006, (3) you are not a
Texas Operations Hourly Employee who began receiving Disability Retirement
Benefits from DEPP prior to January 1, 2003, and (4) you were covered under the
Dow Company-Paid Life Insurance Plan on the day preceding your Retirement and
you enrolled for Option I at time of Retirement, then you are covered under Plan
Option I at no cost to you; otherwise if you are a Retiree, you receive the same
post-65 coverage as non-disabled post-65 retirees and you must pay the same
premium as post-65 non-disabled retirees. The amounts of coverage are described
in “Coverage Age 65 or older” under “Coverage Amounts for Eligible Salaried and
Hourly Retirees” in Section 1, above. Coverage is contingent on you continuing
to meet the requirements to receive Disability Retirement Benefits from DEPP or
UCEPP.


COVERAGE AMOUNTS FOR TEXAS OPERATIONS HOURLY DISABILITY RETIREES
Retired Prior to January 1, 1997
If you are a former Texas Operations Hourly Employee who retired prior to
January 1, 1997 while receiving a “Disability Retirement Benefit” from the DEPP
component of the Dow Employees’ Pension Plan (“DEPP”), as defined under DEPP,
and you were covered under the Texas Operations Hourly Contributory Optional
Life Insurance Plan coverage on the day preceding your Retirement, you are
eligible for the following coverage:
Pre-65 coverage. Coverage equal to the amount of coverage you had as an active
employee under the Texas Operations Hourly Contributory Optional Life Insurance
Plan is provided until the first day of the month following your 65th birthday.

58

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Age 65 and older. If prior to age 65 your coverage amount was equal to or
greater than $30,000, coverage will be $25,000 beginning on the first day of the
month following your 65th birthday. The amount of coverage is reduced each year
as shown in the table below, with the minimum amount at age 68 of $10,000. Once
coverage is waived or terminated, it cannot be reinstated.
Age 65
$
25,000


Age 66
$
20,000


Age 67
$
15,000


Age 68 & After
$
10,000





If prior to age 65 your coverage amount was less than $30,000, you are not
eligible for post-65 coverage.
Retired on or after January 1, 1997 and prior to January 1, 2003
If you are a former Texas Operations Hourly Employee who retired on or after
January 1, 1997 and before January 1, 2003, you are receiving a “Disability
Retirement Benefit” from the DEPP component of the Dow Employees’ Pension Plan
(“DEPP”) (as “Disability Retirement Benefit” is defined therein), and you were
covered under the Texas Operations Hourly Contributory Optional Life Insurance
Plan coverage on the day preceding your Retirement, then you are eligible for
the following coverage:
Pre-65 coverage. Coverage is provided in increments of $10,000, subject to a
minimum of $10,000 and a maximum of either $60,000, or one-half the amount of
Optional Contributory coverage in effect on the day preceding your Retirement,
whichever is less. Once coverage is waived or terminated, it cannot be
reinstated.
Age 65 and older. If prior to age 65, your coverage amount was equal to or
greater than $30,000 coverage will be $25,000 beginning on the first day of the
month following your 65th birthday. The amount of coverage is reduced each year
as shown in the table below, with the minimum amount at age 68 of $10,000. Once
coverage is waived or terminated, it cannot be reinstated.
Age 65
$
25,000


Age 66
$
20,000


Age 67
$
15,000


Age 68 & After
$
10,000





If prior to age 65 your coverage amount was less than $30,000, you are not
eligible for post-65 coverage.
Section 7. Retired Split Dollar Participants
A “Retired Split Dollar Participant” is eligible for the coverage described
below in Coverage Amount for Eligible Split Dollar Retirees. A “Retired Split
Dollar Participant” is defined as a person who meets one of the following
requirements:
1.
A person who: (a) was a Retiree on or before September 30, 2003, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on or before September 30, 2003, and (c) signed a waiver of all his or her
rights under The Dow Chemical Company Executive Split Dollar Life Insurance
Agreement between him or her and The Dow Chemical Company; or

2.
A person who: (a) was a Retiree on or before October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the


59

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Agreement and Collateral Assignment between him or her and Union Carbide
Corporation was terminated on or about October 31, 2003, and (d) whose coverage
level under the Union Carbide Executive Life Insurance Plan just prior to
termination of the Agreement and Collateral Assignment was two times his or her
annual salary, for which he or she had to pay a premium; or
3.
A person who: (a) was an active Employee on September 30, 2002, and (b) was
enrolled in The Dow Chemical Company Executive Split Dollar Life Insurance Plan
on September 30, 2002, and (c) signed a waiver of all his or her rights under
The Dow Chemical Company Executive Split Dollar Life Insurance Agreement between
him or her and The Dow Chemical Company, and (d) on the day preceding his or her
Retirement, was covered under the Company-Paid Life Insurance Plan component of
The Dow Chemical Company Group Life Insurance Program that is available to
active Employees, and (e) is now a Retiree; or

4.
A person who: (a) was an active Employee on or before October 31, 2002, and (b)
was enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2002, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2002, and (d) on the day preceding his or her Retirement, was
covered under the Company-Paid Life Insurance Plan component of The Dow Chemical
Company Group Life Insurance Program that is available to active Employees, and
(e) is now a Retiree; or

5.
A person who: (a) was an active Employee on October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2003, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2003, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium, and (e) on the day preceding his or her Retirement, was covered
under the Company-Paid Life Insurance Plan component of The Dow Chemical Company
Group Life Insurance Program that is available to active Employees, and (f) is
now a Retiree; or

6.
A person who: (a) was a Retiree on or before October 31, 2003, and (b) was
enrolled in the Union Carbide Corporation Executive Life Insurance Plan on
October 31, 2005, and (c) for whom the Agreement and Collateral Assignment
between him or her and Union Carbide Corporation was terminated on or about
October 31, 2005, and (d) whose coverage level under the Union Carbide Executive
Life Insurance Plan just prior to termination of the Agreement and Collateral
Assignment was two times his or her annual salary, for which he or she had to
pay a premium, or

7.
A person who is not described in paragraph (6) above, and (a) was a Retiree on
or before October 31, 2003, and (b) was enrolled in the Union Carbide
Corporation Executive Life Insurance Plan on October 31, 2005, and (c) for whom
the Agreement and Collateral Assignment between him or her and Union Carbide
Corporation was terminated on or about October 31, 2005.

ENROLLMENT
Retired Split Dollar Participants who were active Employees at the time their
split dollar agreement was terminated are required to enroll for coverage at the
time they Retire. Failure to enroll within 31 days of Retirement will result in
automatic enrollment at the same coverage level you had as an active Employee
under Company-Paid Life Insurance (1x coverage).

60

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


COVERAGE AMOUNT FOR ELIGIBLE SPLIT DOLLAR RETIREES
Except for a person described in paragraph (7) above, a Retired Split Dollar
Participant has 1 times (1x) his or her final annual salary at the time of
Retirement, which continues until the participant’s death.
With respect to a Retired Split Dollar Participant described in paragraph (7)
above, if the Retired Split Dollar Participant’s coverage under the Union
Carbide Corporation Executive Life Insurance Plan on October 31, 2005 was:
•
1 times his or her final annual salary at Union Carbide, the amount of coverage
under the Plan shall equal 1 times the participant’s final annual salary at
Union Carbide.

•
40 percent of his or her final annual salary at Union Carbide, the amount of
coverage under the Plan shall equal 40 percent of the participant’s final annual
salary at Union Carbide.

•
2 times his or her final annual salary at Union Carbide, the amount of coverage
under the Plan shall equal 2 times the participant’s final annual salary at
Union Carbide.

If the Retired Split Dollar Participant elects to waive coverage under the Plan,
he or she will not be allowed to re-enroll in the future.
COST OF COVERAGE
Currently, the Company pays the cost of this coverage.
Section 8. Post-65 Executive Life Insurance Participants
A “Post-65 Executive Life Insurance Participant” is a person who was notified
prior to 1989 of their eligibility for Post-65 Executive Life Insurance, who
subsequently retired and completed a Post-65 Executive Life Insurance election
form, and did not later enroll in The Dow Chemical Company Executive Split
Dollar Life Insurance Plan.
ENROLLMENT
Post-65 Executive Life Insurance Coverage is closed to new enrollments.
COVERAGE AMOUNT FOR POST-65 EXECUTIVE LIFE INSURANCE PARTICIPANTS
Effective with their 65th birthday, a Post-65 Executive Life Insurance
Participant has coverage equal to two times (2x) their final pay; provided that
the total amount of coverage will not exceed $2 million. This coverage will
continue until death, as long as the required premiums are paid.
COST
Currently, the cost of this coverage is shared by the Retiree and the Company.
The Retiree’s monthly contribution, which is based on 1x of coverage, currently
is $1.62 per thousand dollars of coverage. Premiums are subject to change. If
your premiums are not automatically deducted from payments from the Dow
Employees’ Pension Plan (“DEPP”), you must pay your premium within 31 days of
your bill. If your payment is not postmarked within 31 days of your bill, your
coverage will be canceled.
END OF COVERAGE
You will retain a one-time option to discontinue coverage described in this
Section 8 and obtain coverage applicable to a Retiree of like age under the
Retiree Company-Paid Life Insurance Plan described under Section 1. However,
there will be no refund of premiums paid for Post-65 Executive Life Insurance
Coverage.

61

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 9. Retired Union Carbide Employees
If you Retired from Union Carbide prior to February 7, 2003, you may be covered
under The Dow Chemical Company Group Life Insurance Program’s Union Carbide
Subsidiary Basic Life Insurance Plan. You are not eligible for coverage under
The Dow Chemical Company Group Life Insurance Program’s Company-Paid Life
Insurance Plan.
Section 10. Retired Dow AgroSciences Employees
If you retired prior to January 1, 2006 under the Dow AgroSciences Pension Plan,
you are eligible for coverage equal to one times (1x) your annual base salary at
time of your retirement, rounded up to the next $1,000, until you reach age 66.
At age 66, coverage will decrease 20% each year (of the age 65 amount) until you
either reach age 70 or until the coverage amount is reduced to $10,000,
whichever occurs first. Currently, the Company pays the cost of this coverage.
Coverage for Retired Dow AgroSciences Employees under this section is closed to
new enrollments.
Section 11. General Eligibility Information
Additional special eligibility rules may apply for certain other retiree
populations (for example, as a result of mergers and acquisitions or other
unusual situations). These special rules are in the Plan Document for The Dow
Chemical Company Group Life Insurance Program (ERISA Plan #507), which you may
request from the Plan Administrator.
The Claims Administrator for Claims for an Eligibility Determinations determines
eligibility to participate in the Plan. The Claims Administrator is a Plan
fiduciary and has the full discretion to interpret the provisions of the Plan
and to make findings of fact. Interpretations and eligibility determinations by
the Claims Administrator are final and binding on Participants (except to the
extent that determinations by the Initial Claims Reviewer are subject to review
by the Appeals Administrator).
If you want to file a Claim for an Eligibility Determination because you are not
sure whether you are eligible to participate in the Plan or have been told that
you are not, you must follow the procedures described in the Claims Procedures
Appendix.
You may waive coverage. If you want to waive coverage, you must provide written
notification to North America Benefits in a form and manner acceptable to North
America Benefits. If you waive coverage, you waive all future rights to
re-enroll for coverage.
Section 12. Tax Consequences of Company-Paid Coverage
Except for Retired Split Dollar Participants and Post-65 Executive Life
Insurance Participants, current Internal Revenue Code rules permit the Company’s
cost for the first $50,000 of Plan coverage to be excluded from your federal
taxable income. Any portion of the Company’s cost in excess of $50,000 is
treated as income to you, called “imputed income.” The entire cost of life
insurance coverage provided to Retired Split Dollar Participants and Post-65
Executive life Insurance Participants is, in most cases, imputed income. Any
imputed income resulting from your life insurance coverage will be reported to
the IRS along with your annual pension income information. The imputed income is
determined based on a Uniform Premium Table established by the federal
government.

62

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


If your Retiree Company-Paid Life coverage exceeds $50,000, and you want to
decrease the amount of your coverage to $50,000, you may elect to do so by
contacting the Dow Retiree Service Center. The age 65 and older reduction
factors will be applied to the $50,000 amount, instead of the original Retiree
Company-Paid Life amount. Once coverage is reduced, it may not be reinstated.
Section 13. Naming Your Beneficiary
You must designate a beneficiary by registering your beneficiary information
with MetLife at www.MetLife.com/MyBenefits, or by mailing the appropriate
beneficiary form to the MetLife Recordkeeping Center. MetLife became the record
keeper for Retiree Life Insurance beneficiary designations effective
June 1, 2008. Beneficiary information previously recorded at the Dow Benefits
Center was not transferred to MetLife, so you should submit the appropriate form
to MetLife even if you submitted one to Dow before June 1, 2008.
If you do not submit a beneficiary designation to MetLife in the form and manner
required by MetLife while you are living, your Retiree Company-Paid Life
Insurance benefit will be paid to the person you designated under the active
employee Company-Paid Life Insurance Plan. If you did not designate a
beneficiary under the active employee Company-Paid Life Insurance Plan, MetLife
may determine the beneficiary to be any one or more of the following who survive
you:
•
Your Spouse or Domestic Partner;

•
Your child(ren);

•
Your parent(s);

•
Your sibling(s).

Alternatively, instead of making payment to any of the above, MetLife may pay
your estate. Your failure to designate a beneficiary may delay the payment of
funds.
If you wish to change your beneficiary designation, or need to register for the
first time, you can do so via the Internet at www.MetLife.com/MyBenefits or
www.dowfriends.com. If you prefer, you can request forms by calling MetLife
Customer Service toll-free at (866) 492-6983, Monday through Friday, from
8:00 am to 11:00 pm (ET). A life event (such as marriage/domestic partnership,
divorce/ termination of domestic partnership, etc.) may signal a need to change
your beneficiary, but a life event will not automatically change your
beneficiary.
Any beneficiary designation or change to a beneficiary designation will not be
recognized if it is delivered to MetLife after your death. A beneficiary
designation may not be changed by will or other contract (such as a prenuptial
agreement), except as permitted under the terms of the beneficiary designation
or to the extent required by a domestic relations order issued by a court that
MetLife determines meets MetLife’s requirements. If your designated beneficiary
is a person other than a trustee and you and your designated beneficiary die
under circumstances in which it is not clear who died first, the designated
beneficiary will be deemed to have predeceased you.
Section 14. To Receive a Benefit Payment
In the event of your death, your beneficiary should contact the Dow Retiree
Service Center at (800)-344-0661. The beneficiary on record must complete and
sign a claim form to receive benefits. A certified death certificate that states
the cause of death must be provided to MetLife in order to disburse the life
insurance proceeds. See Claims Procedures Appendix of this SPD.

63

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


If the Administrator determines that your beneficiary is not physically or
mentally capable of receiving or acknowledging receipt of benefits under the
Plan, the Administrator may make benefit payments to the court-appointed legal
guardian of your beneficiary, to an individual who has become the legal guardian
of your beneficiary by operation of state law, or to another individual whom the
Administrator determines in it sole discretion is the appropriate person to
receive such benefits on behalf of the beneficiary.
Section 15. Accelerated Benefit Option (ABO)
Under the Accelerated Benefit Option (“ABO”), if you have been diagnosed as
terminally ill with 12 months or less to live,2 you may be eligible to receive
up to 80% of your Retiree Company-Paid Life Insurance and Retiree Optional Life
Insurance benefits before your death if certain requirements are met. Having
access to life proceeds at this important time could help ease financial and
emotional burdens. In order to apply for the ABO, you must be covered for at
least $10,000 from your Retiree Company-Paid Life Insurance and/or Retiree
Optional Life Insurance. You may receive an accelerated benefit of up to
80 percent (with a minimum of $5,000 and up to a maximum of $500,000) of your
Retiree Company-Paid Life Insurance benefit, Retiree Optional Life Insurance
benefit, or both. The accelerated benefit is payable in a lump sum and can be
elected only once for each eligible coverage. Any death benefit will be reduced
by the amount of any accelerated benefit paid. Accelerated benefits are not
permitted if you have assigned your life insurance benefit to another individual
or to a trust.
The ABO is intended to qualify for favorable tax treatment under the Internal
Revenue Code such that the benefits will be excludable from your income and not
subject to federal taxation. Payment of the accelerated benefit may be subject
to state taxes and restrictions. Tax laws relating to accelerated benefits are
complex. You are advised to consult with a qualified tax advisor, and neither
the Plan nor the Company or any Participating Employer makes any assertion or
warranty about the tax treatment of Plan benefits.
Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits may have on public assistance eligibility for you, your
spouse/domestic partner, or your family. In the event your life insurance
coverage ends or is reduced in the future, the amount of coverage you may be
eligible to convert or port will be reduced by the amount of the accelerated
benefit received.
If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the Dow Retiree Service Center at 800-344-0661 and must be
completed and returned for evaluation and approval by MetLife.
Section 16. Funding
The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”).
Except for Plan Option I and in certain other cases indicated above (e.g.
Post-65 Executive Life Insurance), the Participating Employers currently pay the
entire cost of coverage under the Plan. For Plan Option I, the Retiree and the
Participating Employer share the cost.




2 For Texas residents, the requirement is 24 months or less to live.

64

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 17. Your Rights
You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review Chapter Four of this SPD, which contains the Filing a
Claim and Appealing the Denial of a Claim section, Fraud Against the Plan
section, Your Legal Rights section, Plan Administrator’s Discretion section,
Welfare Benefits section, Dow’s Right to Terminate or Amend the Programs and
Plans section, Disposition of Plan Assets if the Plan is Terminated section,
Litigation and Class Action Lawsuits section, and the For More Information
section; and the ERISA Information section at the end of this SPD.
Section 18. Ending Coverage
Your Retiree Company-Paid Life Insurance coverage ends on the earliest of:
•
The date the Group Policy ends;

•
The date that the Plan terminates;

•
The date you no longer meet the eligibility requirements of the Plan;

•
The date you elect to terminate your coverage; or

•
The date that you fail to pay the applicable premium.

Section 19. Converting to an Individual Policy
If your Company-Paid Life Insurance coverage under the Plan ends because you no
longer meet the eligibility requirements of the Plan, your coverage may be
converted to an individual non-term policy through MetLife. The maximum amount
of insurance that may be elected for the new policy is the amount of
Company-Paid Life Insurance in effect for you under the Plan on the date you no
longer meet the eligibility requirements of the Plan.
If your Plan coverage ends because Dow terminates the Company-Paid Life
Insurance coverage under the MetLife group life insurance policy, or Dow amends
the Plan to exclude coverage for your eligible group, you may convert your
Company-Paid Life Insurance coverage to an individual non-term MetLife policy;
provided you have been covered under the Plan for at least 5 years immediately
prior to losing coverage under the Plan. The amount you may convert is limited
to the lesser of:
•
the amount of Company-Paid Life Insurance for you that ends under the Group
Policy, less the amount of life insurance for which you become eligible under
any group policy within 31 days after the date insurance ends under the Group
Policy; or

•
$2,000.

You must file a conversion application with MetLife and make the required
premium payment to MetLife within 31 days of the date your Dow coverage is lost.
Contact the Dow Retiree Service Center to obtain a form for converting your
coverage. Once you have obtained the form, contact the MetLife Conversion Group
at (877) 275-6387 to file your form, or to obtain further information. You are
responsible for initiating the conversion process within the appropriate
timeframes.  
The cost of this individual coverage will probably be significantly higher than
your group plan. Although not required, completing and submitting a statement of
health may help reduce your cost.

65

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Chapter Two: Retiree Optional Life Insurance Plan
Chapter Two of this SPD describes The Retiree Optional Life Insurance Plan
(referred to in this chapter of the SPD as the “Plan”). The following groups of
retirees are eligible for coverage under the Plan:
•
Section 1 applies to Retired Salaried Employees and Certain Retired Hourly
Employees

•
Section 2 applies to Retired Michigan Operations Hourly Retirees who retired
before 2008

•
Section 3 applies to Retired Texas Operations Hourly Employees who retired
before 2003

•
Section 4 applies to Retired Hampshire Waterloo Hourly Employees who retired
before 2000

•
Section 5 applies to Disability Retirees

•
Section 6 applies to Retired Split Dollar Participants

•
Section 7 applies to Certain Union Carbide Retirees who retired prior to
February 7, 2003

•
Section 8 applies to Retired Employees of Dow AgroSciences LLC who retired
before 2006



The remaining sections of Chapter Two apply to all persons eligible for coverage
under the Plan
As of January 1, 2005, the following plans were merged into the Plan:
•
The Dow Chemical Company Texas Operations Hourly Optional Life Insurance
Program’s Retiree Optional Life Insurance Plan;

•
Hampshire Chemical Corporation Hourly Optional Group Life Insurance Program’s
Pre-65 Retiree Optional Life Insurance Plan;

•
Hampshire Chemical Corporation Hourly Optional Group Life Insurance Program’s
Retiree Optional Life Insurance plan (Waterloo); and

•
ANGUS Chemical Company Hourly Optional Group Life Insurance Program’s Pre-65
Retiree Optional Life Insurance Plan.



The plans listed above no longer exist as separate plans, but are now a part of
the Plan. Effective December 31, 2005, the Dow AgroSciences LLC Life Insurance
Plan was terminated, and the optional retiree life insurance portion of that
plan was merged into the Plan for those who retired prior to January 1, 2006.
Effective January 1, 2008, the Midland and Ludington Hourly Pre-65 Retiree
Optional Life Insurance Plan was merged into the Plan for those who retired
prior to June 1, 1990, and for those who retired on or after June 1, 1990
provided that their Hire Date was prior to January 1, 2008. Group Policies
11700-G-09 and 11700-G-67 for the Michigan Hourly Optional Life Insurance
Program were merged into 11700-G.
Section 1. Retired Salaried Employees and Certain Retired Hourly Employees
ELIGIBILITY
Except for those populations identified under “Exclusions from Eligibility,”
below, if you are a Retiree who is less than age 65 and, on the day preceding
your Retirement, you were enrolled for coverage under an Employee-Paid Life
Insurance Plan sponsored by a Participating Employer, you are eligible for the
coverage described below in Optional Coverage Amounts for Eligible Salaried and
Hourly Retirees without completing and submitting a statement of health. If you
were not enrolled in Employee-Paid Life Insurance Plan coverage on the day
preceding your Retirement, completing and submitting a statement of health is
required. In order to be a “Retiree,” you must meet the definition of “Retiree”
under the Plan (see the Definitions Appendix, below).

66

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


EXCLUSIONS FROM ELIGIBILITY
Section 1 of Chapter Two of this SPD does NOT apply to:
•
Employees who were Hired or rehired on or after January 1, 2008;

•
Former Employees who are eligible for any kind of life insurance coverage
available to active employees of a Participating Employer, other than accidental
death and dismemberment, business travel or occupational accident insurance (for
example, individuals eligible for employee coverage because they are eligible
for certain long term disability benefits). Such employees are not eligible
under this Plan while they are covered under the active employee coverage;

•
Hourly Employees who retired from Michigan Operations before 2008 (instead, see
Section 2, below);

•
Texas Operations Employees who retired before 2003 (instead, see Section 3,
below);

•
Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999 (instead, see Section 4, below);

•
Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998, are not eligible
for this Plan;

•
Retired Split Dollar Participants (instead, see Section 6, below);

•
Union Carbide Employees who retired prior to February 7, 2003 (instead, see
Section 7, below);

•
Dow AgroSciences employees who retired before 2006 (instead, see Section 8,
below);

•
Agrigenetics Inc. d/b/a Mycogen Seeds employees who retired prior to
January 1, 2011 are not eligible for this Plan;

•
Individuals who were employed by a subsidiary, joint venture, or any other
business entity or affiliate that was acquired by, formed by, merged with, or
created by the Company on or after January 1, 2008, except as provided in the
definition of “Hired” or “Hire Date”, are not eligible for this Plan;

•
Poly-Carb Inc. and GNS Employees who retire;

•
Former Employees who terminated employment from a Participating Employer (other
than Americas Styrenics) and were subsequently hired by Americas Styrenics who
did not have the required amount of Service to be eligible for the Plan at the
time of termination of employment from such Participating Employer;

•
Former Employees of Americas Styrenics who retire from Americas Styrenics,
unless they terminated employment from a Participating Employer prior to working
for Americas Styrenics and met the age and service requirements of the Plan when
they terminated employment from such Participating Employer; or

•
Individuals who are eligible to participant in the Rohm and Haas Company
Retirement Plan, including the Morton International, Inc. Pension Plan for
Collectively Bargained Employees.

ENROLLMENT
If you wish to enroll in the Plan, you must complete an enrollment form or
complete enrollment through the Dow Benefits website on My HR Connection or on
dowbenefits.ehr.com within 31 days of your Retirement. Your Retiree Optional
Life coverage will be effective immediately. Failure to enroll within 31 days
after your Retirement will result in waiver of your coverage (and to re-enroll,
you will be required to submit a statement of health, as described below).
If you want coverage but were not previously enrolled in Employee Paid Life
Insurance as an active employee, you also must complete and submit a statement
of health form through the Dow Benefits website. The form can be found on My HR
Connection or on dowbenefits.ehr.com.  If you do not have internet access, you
can obtain a statement of health form from MetLife’s Statement of Health Unit at
800-638-6420. This proof may require a physical examination, at your expense.
MetLife will pay for the fee of a paramedical exam, if requested by MetLife,
with no cost to you when a MetLife physician is used.

67

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


You may decrease or cancel your coverage at any time by contacting the Dow
Retiree Service Center.
If you wish to enroll at a later date or increase your coverage amount,
completing and submitting a statement of health will be required.


OPTIONAL COVERAGE AMOUNTS AND COSTS FOR ELIGIBLE SALARIED AND HOURLY RETIREES
You may purchase coverage equal to either ½x or 1x your base annual salary at
Retirement,3 rounded up to the next $1,000. Pre-65 Retiree Optional rates are
age-related rates. Premium information is communicated annually by the Plan
Administrator. Premiums are subject to change. If your premiums are not
automatically deducted from payments from the Dow Employees’ Pension Plan, or
the Union Carbide Employees’ Pension Plan, you must pay your premium within 31
days of your bill. If your payment is not postmarked within 31 days of your
bill, your coverage will be canceled.
If you were previously enrolled for an amount that is less than you enroll for
at Retirement, you must also complete and submit a statement of health.


END OF COVERAGE
Coverage ends at the end of the month in which you reach age 65. Coverage ends
earlier than age 65 if you cancel coverage or fail to pay the required premiums
or the Plan or Group Policy is terminated.
Section 2. Retired Michigan Operations Hourly Employees
ELIGIBILITY
If you are a Retired Michigan Operations Hourly Employee who is less than
65 years of age and you Retired on or after June 1, 1990, but prior to
January 1, 2008, you are eligible for Pre-65 Retiree Optional Life Insurance
coverage under the Plan. If you were enrolled in the Employee-Paid Life
Insurance Plan on the day preceding your Retirement, you are eligible for
continued coverage under this Plan until you reach age 65. If you were not
previously enrolled, you must complete and submit a statement of health to
participate in the Plan.
If (1) you were a disabled Michigan Operations Hourly Employee who was receiving
a disability benefit under the Dow Long Term Disability Program or under the
Michigan Division Contract Disability Plan on January 1, 2008, (2) you Retired
after January 1, 2008, without returning to active work, and (3) you were
covered under the Employee-Paid Life Insurance Plan on the day preceding your
Retirement, you are eligible for continued coverage under this Plan until you
reach age 65.






3 In general, your coverage amounts are based on your base annual salary at the
time of your Retirement. However, if you Retire from Americas Styrenics (and you
met the eligibility requirements for this Plan at the time you left your prior
Participating Employer), the applicable salary for determining your coverage is
your salary at the time you left your prior Participating Employer. For example,
assume that you worked for The Dow Chemical Company immediately prior to
beginning employment with Americas Styrenics, and your base annual salary was
$45,000 at The Dow Chemical Company immediately before you left. The salary that
the Plan will use to determine your coverage will be the $45,000 base annual
salary at the time you left The Dow Chemical Company, not your salary at
Americas Styrenics.

68

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


COVERAGE LEVELS
At Retirement, you may purchase coverage equal to either ½x, 1x or 1½x your base
annual hourly rate on the previous December 1, rounded up to the next $1,000. If
you were enrolled for a lesser amount of coverage under the Employee-Paid Life
Insurance Plan immediately before Retirement, a statement of health will be
required.


COST
Your premium for Pre-65 Retiree Optional Life Insurance is based on your age and
the amount of coverage you select. Premiums are subject to change.
Your premiums are deducted post-tax from your monthly pension check. If your
premiums are not automatically deducted from pension payments from the Dow
Employees’ Pension Plan (DEPP), you must pay your premium within 31 days of your
bill. If your payment is not postmarked within 31 days of your bill, your
coverage will be canceled.
If (1) you are receiving a “Disability Retirement Benefit” from the Dow
Employees’ Pension Plan (as “Disability Retirement Benefit” is defined therein),
(2) your disability retirement effective date was before January 1, 2006, and
(3) you were enrolled in Employee-Paid Life Insurance Plan on the day preceding
your Retirement, your premium is paid by Dow.
Section 3. Retired Texas Operations Employees
RETIRED ON OR AFTER OCTOBER 1, 1992 BUT BEFORE JANUARY 1, 2003    
Texas Operations Hourly Employees who Retired on or after October 1, 1992 but
prior to January 1, 2003, and were enrolled on the day preceding their
Retirement in the Optional Life Insurance Plan of The Dow Chemical Company Texas
Operations Hourly Optional Life Insurance Program are eligible for the coverage
described below.
Retirees Less than Age 65. Coverage could be purchased in increments of $10,000,
subject to a minimum of $10,000 and a maximum of the lesser of:
•
$60,000; or

•
one-half the amount of Optional Contributory coverage you had in effect on the
day preceding your Retirement.

Once coverage is waived or terminated, it cannot be reinstated.
Retirees Age 65 or Older. If you carried coverage equal to or greater than
$30,000 prior to age 65, you had the option to purchase coverage equal to
$25,000 beginning on the first day of the month following your 65th birthday.
The amount of insurance is reduced each year as shown in the table below with
the minimum amount at age 68 and thereafter of $10,000. Once coverage is waived
or terminated, it cannot be reinstated.
Age 65
$
25,000


Age 66
$
20,000


Age 67
$
15,000


Age 68 & After
$
10,000





Your premium for Retiree Optional Life Insurance is based on the amount of
coverage you select. Your premiums are deducted post-tax from your monthly
pension check. Premiums are subject to change. If your

69

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


premiums are not automatically deducted from pension payments, you must pay your
premium within 31 days of your bill. If your payment is not postmarked within
31 days of your bill, your coverage will be cancelled.


RETIRED PRIOR TO OCTOBER 1, 1992
Texas Operations Hourly Employees who Retired prior to October 1, 1992, and were
enrolled on the day preceding their Retirement in the Optional Life Insurance
Plan of The Dow Chemical Company Texas Operations Hourly Optional Life Insurance
Program are eligible for the coverage described below.
Retirees Less than Age 65. Coverage could be purchased for half the amount of
coverage you had as an active Employee under the Optional Contributory plan, up
to $25,000 until age 65. Once coverage is waived or terminated, it cannot be
reinstated.
Retirees Age 65 or Older. Your option to purchase coverage for after age 65
depends on the amount of coverage that you carried before age 65.
If you carried coverage equal to or greater than $30,000 prior to age 65, you
had the option to purchase coverage equal to $25,000 beginning on the first day
of the month following your 65th birthday. The amount of insurance is reduced
each year as shown in the table below with the minimum amount at age 68 and
thereafter of $10,000. Once coverage is waived or terminated, it cannot be
reinstated.
Age 65
$
25,000


Age 66
$
20,000


Age 67
$
15,000


Age 68 & After
$
10,000





If you carried coverage equal to $20,000 prior to age 65, you had the option to
purchase coverage equal to $20,000 beginning on the first day of the month
following your 65th birthday. The amount of insurance is reduced each year as
shown in the table below with the minimum amount at age 68 and thereafter of
$10,000. Once coverage is waived or terminated, it cannot be reinstated.
Age 65
$
20,000


Age 66
$
20,000


Age 67
$
15,000


Age 68 & After
$
10,000





Your premium for Retiree Optional Life Insurance is based on the amount of
coverage you selected. Premiums are subject to change. Your premiums are
deducted post-tax from your monthly pension check. If your premiums are not
automatically deducted from pension payments from the Dow Employees’ Pension
Plan (DEPP), formerly known as the Dow Employee Retirement Plan (ERP), you must
pay your premium within 31 days of your bill. If your payment is not postmarked
within 31 days of your bill, your coverage will be cancelled.
Section 4. Retired Hampshire Waterloo Hourly Employees
If (1) you retired from Hampshire Chemical Corporation on or after
March 1, 1988, and before January 1, 2000, at age 55 or older, (2) you were
represented while an active employee by the United Steelworkers of America
AFL-CIO Local Union #7110, a bargaining unit of Hampshire Chemical Corporation’s
Waterloo,

70

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


NY facility, and (3) you were enrolled in Hampshire Chemical Corporation’s
supplemental employee paid life insurance coverage on the day preceding your
retirement, then you are eligible for the amount of optional life insurance you
had on the day preceding your retirement: either $2,500, $5,000, $7,500, or
$13,000, as applicable. You are required to pay the premiums for this coverage.
Premiums are subject to change. If your premiums are not automatically deducted
from your pension payments, you must pay your premium within 31 days of your
bill. If your payment is not postmarked within 31 days of your bill, your
coverage will be cancelled.
Section 5. Disability Retirees
You are eligible for the coverage described in “Coverage Amounts for Disability
Retirees” below, if you were Hired before January 1, 2008, and:
•
You are receiving a “Disability Retirement Benefit” from the DEPP component of
the Dow Employees’ Pension Plan (“DEPP”) (as “Disability Retirement Benefit” is
defined therein), you are not a former Texas Operations Hourly Employee who
retired prior to January 1, 2003, and you were covered under The Dow Chemical
Company Employee-Paid Life Insurance Plan on the day preceding your Retirement;
or

•
You are receiving a “Disability Retirement Benefit” from the UCEPP component of
the Union Carbide Employees’ Pension Plan (“UCEPP”) (as “Disability Retirement
Benefit” is defined therein), you retired on or after February 7, 2003, and you
were covered under The Dow Chemical Company Employee-Paid Life Insurance Plan on
the day preceding your Retirement.

If you were Hired on or after January 1, 2008, you are not eligible for
coverage.
Please note that this “Disability Retirees” section does not apply to you if you
are receiving benefits under a Dow long term disability plan. If you are
receiving long term disability benefits, refer to the SPD for life insurance
applicable to active employees, or contact the HR Service Center for more
information.


COVERAGE AMOUNTS FOR DISABILITY RETIREES
Pre-65 coverage
Disability retirement on or after January 1, 2006: Effective January 1, 2006, if
you are a disability retiree under DEPP or UCEPP, and your disability retirement
effective date is on or after January 1, 2006, your eligibility, coverage
amounts and costs are the same as for Retirees who are not receiving a
“Disability Retirement Benefit” under DEPP or UCEPP. See Chapter Two, Section 1
of this SPD.
Disability retirement prior to January 1, 2006: See Chapter One, Section 6 of
this SPD, which describes coverage available at no cost to you.
Age 65 and older
Disability retirement on or after January 1, 2006: Effective January 1, 2006, if
you are a disability retiree under DEPP or UCEPP and your disability retirement
effective date is on or after January 1, 2006, your eligibility, coverage
amounts and costs are the same as for Retirees who are not receiving a
“Disability Retirement Benefit” under DEPP or UCEPP.
Disability retirement prior to January 1, 2006: See Chapter One, Section 6 of
this SPD, which explains that you may be covered under Plan Option 1 after you
reach age 65, and this coverage is provided at no cost to you.

71

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 6. Retired Split Dollar Participants
Except for those described in Section 7, paragraph (7) of Chapter One in this
SPD (for The Retiree Company-Paid Life Insurance Plan), Retired Split Dollar
Participants are eligible for 1x Split Dollar Equivalent Coverage if they
elected to purchase the 1x Employee-paid or Retiree-paid split dollar
replacement coverage (“1x Split Dollar Equivalent Coverage”) at the time it was
offered to them when their split dollar agreements were terminated, and they
continue to pay the premiums for that coverage. For the definition of “Retired
Split Dollar Participants” see Chapter One, Section 7. Retired Split Dollar
Participants. Retired Split Dollar Participants described in Section 7,
paragraph (7) of Chapter One are not eligible for coverage under the Retiree
Optional Life Insurance Plan.


ENROLLMENT
Retired Split Dollar Participants who were active Employees at the time their
split dollar agreement was terminated are required to submit an enrollment form
at the time they Retire. Failure to return the form within 31 days of Retirement
will result in automatic enrollment in the 1x Split Dollar Equivalent Coverage.
If the Retired Split Dollar Participant waived the 1x Split Dollar Equivalent
Coverage at the time the split dollar agreement was terminated, or if such
coverage was waived or cancelled after the split dollar agreement was
terminated, you may not subsequently enroll for such coverage at any time.


COST OF COVERAGE
Retired Split Dollar Participants pay the premium for 1x Split Dollar Equivalent
Coverage. Premiums are subject to change. If your premiums are not automatically
deducted from payments from the Dow Employees’ Pension Plan or the Union Carbide
Employees’ Pension Plan, you must pay your premium within 31 days of your bill.
If your payment is not postmarked within 31 days of your bill, your coverage
will be cancelled.


COVERAGE LEVELS
Coverage is 1x of your final annual salary rounded up to the next $1,000.


END OF COVERAGE
1x Split Dollar Equivalent Coverage ends if you cancel coverage or fail to pay
the required premiums or if Dow terminates the Plan or the coverage.
Section 7. Retired Union Carbide Employees
If you are a Retired Union Carbide employee who Retired before February 7, 2003,
you may be covered under The Dow Chemical Company Group Life Insurance Program’s
Union Carbide Subsidiary Basic Life Insurance Plan. You are not eligible for
coverage under the Plan.
Section 8. Retired Dow AgroSciences Employees
If you are a Retired Dow AgroSciences employee who Retired before
January 1, 2006 under the Dow AgroSciences Pension Plan and was enrolled in
supplemental coverage (1x, 2x, 3x, or 4x) under the Dow AgroSciences LLC Life
Insurance Plan as an active Employee on the day preceding your retirement, you

72

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


were permitted to purchase supplemental life insurance coverage equal to one
times your annual base salary at the time of your Retirement. You are required
to pay the premiums for this coverage. Premiums are age-related and subject to
change. If your premiums are not automatically deducted from payments from your
pension, you must pay your premiums within 31 days of your bill. If your payment
is not postmarked within 31 days of your bill, your coverage will be cancelled.
Coverage ends at the end of the month in which you reach age 65. Coverage ends
earlier than age 65 if you cancel coverage or fail to pay the required premiums
or if the Plan or Group Policy is terminated.
Section 9. General Eligibility Information
Additional special eligibility rules may apply for certain other retiree
populations (for example, as a result of mergers and acquisitions or other
unusual situations). These special rules are in the Plan Document for The Dow
Chemical Company Employee-Paid and Dependent Life Insurance Program, which you
may request from the Plan Administrator.
The Claims Administrator for Eligibility Determinations determines eligibility
to participate in the Plan. The Claims Administrator is a Plan fiduciary and has
the full discretion to interpret the provisions of the Plan and to make findings
of fact. Interpretations and eligibility determinations by the Claims
Administrator are final and binding on Participants (except to the extent that
determinations by the Initial Claims Reviewer are subject to review by the
Appeals Administrator).
If you want to file a Claim for an Eligibility Determination because you are not
sure whether you are eligible to participate in the Plan or have been told that
you are not, you must follow the procedures described in the Claims Procedures
Appendix.
Section 10. Naming Your Beneficiary
You must designate a beneficiary by registering your beneficiary information
with MetLife at www.MetLife.com/MyBenefits, or by mailing the appropriate
beneficiary form to the MetLife Recordkeeping Center. MetLife became the record
keeper for Retiree Life Insurance beneficiary designations effective
June 1, 2008. Beneficiary information previously recorded at the Dow Benefits
Center was not transferred to MetLife, so you should submit the appropriate form
to MetLife even if you submitted one to Dow before June 1, 2008.
If you do not submit a beneficiary designation to MetLife in the form and manner
required by MetLife while you are living, your Retiree Optional Life Insurance
benefit will be paid to the beneficiary you designated under the Employee-Paid
Life Insurance Plan, or if none, to the beneficiary you designated under the
Retiree Company-Paid Life Insurance Plan, or if none, the active employee
Company-Paid Life Insurance Plan. If you did not name a beneficiary under those
plans, MetLife may determine the beneficiary to be any one or more of the
following who survive you:
•
Your Spouse or Domestic Partner;

•
Your child(ren);

•
Your parent(s);

•
Your sibling(s).

Alternatively, instead of making payment to any of the above, if you did not
name a beneficiary under the Plan or the other plans listed above, MetLife may
pay your estate. Your failure to designate a beneficiary may delay the payment
of funds.

73

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


If you wish to change your beneficiary designation, you can do so via the
Internet at www.MetLife.com/MyBenefits or www.dowfriends.com. If you prefer, you
can request forms by calling MetLife Customer Service toll-free at
(866) 492-6983, Monday through Friday, from 8:00 am to 11:00 pm (ET). A life
event (such as Marriage/Domestic Partnership, divorce/termination of Domestic
Partnership, etc.) may signal a need to change your beneficiary, but a life
event will not automatically change your beneficiary.
Any beneficiary designation or change to a beneficiary designation will not be
recognized if it is delivered to MetLife after your death. A beneficiary
designation may not be changed by will or other contract (such as a prenuptial
agreement), except as permitted under the terms of the beneficiary designation
or to the extent required by a domestic relations order issued by a court that
MetLife determines meets MetLife’s requirements. If your designated beneficiary
is a person other than a trustee and you and your designated beneficiary die
under circumstances in which it is not clear who died first, the designated
beneficiary will be deemed to have predeceased you.
Section 11. To Receive a Benefit Payment
In the event of your death, your beneficiary should contact the Dow Retiree
Service Center. A certified death certificate that states the cause of death
must be provided to MetLife in order to disburse the life insurance proceeds (if
any). See Claims Procedures Appendix of this SPD. Contact the Dow Retiree
Service Center at 800-344-0661.
If the Administrator determines that your beneficiary is not physically or
mentally capable of receiving or acknowledging receipt of benefits under the
Plan, the Administrator may make benefit payments to the court-appointed legal
guardian of your beneficiary, to an individual who has become the legal guardian
of your beneficiary by operation of state law, or to another individual whom the
Administrator determines in its sole discretion is the appropriate person to
receive such benefits on behalf of the beneficiary.
Section 12. Accelerated Benefit Option (ABO)
Under the Accelerated Benefit Option (“ABO”), if you have been diagnosed as
terminally ill with 12 months or less to live,4 you may be eligible to receive
up to 80% of your Retiree Company-Paid Life Insurance and Retiree Optional Life
Insurance benefits before your death if certain requirements are met. Having
access to life proceeds at this important time could help ease financial and
emotional burdens. In order to apply for the ABO, you must be covered for at
least $10,000 from your Retiree Company-Paid Life Insurance benefit, Retiree
Optional Life Insurance, or both. You may receive an accelerated benefit of up
to 80 percent (with a minimum of $5,000 and up to a maximum of $500,000) of your
Retiree Company-Paid Life Insurance and/or Retiree Optional Life Insurance
benefit. The accelerated benefit is payable in a lump sum and can be elected
only once for each eligible coverage. Any death benefit will be reduced by the
amount of accelerated benefit paid. Accelerated benefits are not permitted if
you have assigned your life insurance benefit to another individual or to a
trust.
The ABO is intended to qualify for favorable tax treatment under the Internal
Revenue Code such that the benefits will be excludable from your income and not
subject to federal taxation. Payment of the accelerated benefit may be subject
to state taxes and restrictions. Tax laws relating to accelerated benefits are
complex. You are advised to consult with a qualified tax advisor, and neither
the Plan nor the Company or any Participating Employer make an assertion or
warranty about the tax treatment of Plan benefits.








4 For Texas residents, the requirement is 24 months or less to live.

74

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner, or your family. In the event your life insurance
coverage ends or is reduced in the future, the amount of coverage you may be
eligible to convert or port will be reduced by the amount of the accelerated
benefit received.
If you would like to apply for the Accelerate Benefit Option, a claim form can
be obtained from the Dow Retiree Service Center at 800-344-0661 and must be
completed and returned for evaluation and approval by MetLife.
Section 13. Will Preparation Service
If you elect Retiree Optional Life Insurance coverage, you are eligible for a
will preparation service available through Hyatt Legal Plans, Inc. (“Hyatt”), a
MetLife company. This service is available to you while your Retiree Optional
Life Insurance coverage is in effect. The will preparation service is offered at
no cost to you if you use an attorney designated by Hyatt. If you have a will
prepared by an attorney not designated by Hyatt, you must pay for the attorney’s
services directly. You may receive a partial reimbursement for the amount you
paid to the attorney if you provide proof of will service and payment
satisfactory to Hyatt. The amount reimbursable is the amount customarily
reimbursed for such services by Hyatt. Call 800-821-6400 Monday through Friday,
from 8:00 am to 7:00 pm (ET) for more information.  A Client Services
Representative will ask you to provide your Company Name and Group Number, which
are:
•
Company Name:       The Dow Chemical Company

•
Group Number:        11700

Section 14. Estate Resolution Service
If you elect Retiree Optional Life Insurance coverage, you are eligible for an
estate resolution service available through Hyatt Legal Plans, Inc. (“Hyatt”), a
MetLife company. This service is available if you die while your Retiree
Optional Life Insurance coverage is in effect. The estate resolution service
provides a Hyatt in-network attorney to your administrator or executor in order
to probate your estate. Probate advice is also available to beneficiaries,
regardless of whether they are the executor/administrator. This service is
provided at no cost to your beneficiaries, administrator, executor, or estate if
they use a Hyatt in-network attorney.
Your beneficiaries and/or executor/administrator may choose to use an attorney
who does not participate in the Hyatt network. If an out-of-network attorney is
chosen, they must pay for that attorney’s services directly. They may receive a
partial reimbursement for the amount paid to the attorney if they provide proof
of estate resolution service and payment satisfactory to Hyatt. The amount
reimbursable is the amount customarily reimbursed for such services by Hyatt. To
access this service, beneficiaries and/or executors/administrators should call
Hyatt at 800-821-6400 Monday through Friday from 8:00 am to 7:00 pm (ET).
The following are not covered by this service: matters in which there is a
conflict of interest between the executor, administrator, any beneficiary or
heir and the estate; any disputes with the Company, Participating Employer,
Hyatt attorneys, MetLife and/or any of its affiliates; any disputes involving
statutory benefits (such as Social Security, unemployment, or workers’
compensation benefits); will contests or litigation outside probate court;
appeals; court costs, filing fees, recording fees, transcripts, witness fees,
expenses to a third party, judgments or fines; and frivolous or unethical
matters.

75

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 15. Funding
The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”).    
Except for certain cases indicated above, Retirees pay the entire premium for
coverage.
Section 16. Your Rights
You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review Chapter Four of this SPD, which contains the Filing a
Claim and Appealing the Denial of a Claim section, Fraud Against the Plan
section, Your Legal Rights section, Plan Administrator’s Discretion section,
Welfare Benefits section, Dow’s Right to Terminate or Amend the Programs and
Plans section, Disposition of Plan Assets if the Plan is Terminated section,
Litigation and Class Action Lawsuits section, and the For More Information
section; and the ERISA Information section at the end of this SPD.
Section 17. Ending Coverage
Your Retiree Optional Life Insurance coverage ends on the earliest of:
•
The date the Group Policy ends;

•
The date the Plan is terminated;

•
The date you no longer meet the eligibility requirements of the Plan;

•
The last day of the applicable period for which you pay the applicable premium;
or

•
The date you elect to terminate your coverage.

Section 18. Porting Coverage to a Term Life Policy
When your Retiree Optional Life Insurance Plan coverage ends, your coverage may
be continued on a direct bill basis with MetLife through the portability
feature. This feature allows Retirees to continue their Group Term Life coverage
under a separate group policy without completing and submitting a statement of
health. Rates for this coverage are different from the retiree plan rates, and
the retiree must port a minimum of $20,000 to exercise this option. You have
31 days from the date your coverage ends to apply for portability. You may
continue the same or a lesser amount of coverage. If you are unable to continue
your entire life insurance amount through portability, you may apply for
Conversion of the balance. Contact MetLife at 866-492-6983 if you have any
questions or want to apply for portability.
Section 19. Converting to an Individual Policy
If your Retiree Optional Life Insurance coverage under the Plan ends or
decreases because you no longer meet the eligibility requirements of the Plan,
you may convert the coverage you lost to an individual non-term policy through
MetLife. The maximum amount of insurance that may be elected for the new policy
is the amount of Retiree Optional Life Insurance in effect for you under the
Plan on the date you no longer meet the eligibility requirements under the
retiree optional life insurance provisions provided under the MetLife group
policy.

76

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


If your coverage under the MetLife group policy ends because the Company
terminates its Group Policy with MetLife or amends the eligibility requirements
of the Plan to exclude your work group from eligibility for retiree optional
life coverage, you may convert your Retiree Optional Life Insurance coverage to
an individual non-term policy through MetLife; provided you have been covered
under the retiree optional life provisions of the MetLife group policy for at
least 5 years immediately prior to losing group coverage. The amount you may
convert will be limited to the lesser of:
•
the amount of life insurance that ends under the MetLife Group Policy, less the
amount of life insurance for which you become eligible under any other group
policy within 31 days after the date your insurance ends under the MetLife Group
Policy; or

•
$2,000.

You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost or decreases. Contact the Dow Retiree Service Center
to obtain a form for converting your coverage. Once you have obtained the form,
contact the MetLife Conversion Group at 877-275-6387 to file your form, or to
obtain further information. You are responsible for initiating the conversion
process within the appropriate timeframes.
The cost of this individual coverage will probably be significantly higher than
your group plan. Although not required, completing and submitting a statement of
health may help reduce your cost.

77

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Chapter Three: Retiree Dependent Life Insurance Plan
Chapter Three of this SPD describes The Retiree Dependent Life Insurance Plan
(referred to in this chapter of the SPD as the “Plan”):
•
Section 1 applies to Retired Salaried Employees and Certain Retired Hourly
Employees.

•
The remaining sections of Chapter Three apply to all persons eligible for
coverage under the Plan.

As of January 1, 2005, the following plans were merged into the Plan:
•
The Dow Chemical Company Texas Operations Hourly Optional Life Insurance
Program’s Retiree Dependent Life Insurance Plan;

•
Hampshire Chemical Corporation Hourly Optional Group Life Insurance Program’s
Retiree Dependent Life Insurance Plan; and

•
ANGUS Chemical Company Hourly Optional Group Life Insurance Program’s Retiree
Dependent Life Insurance Plan.

The plans listed above no longer exist as separate plans, but are now a part of
the Plan. Effective January 1, 2008, the Midland and Ludington Hourly Pre-65
Retiree Dependent Life Insurance Plan was merged into the Plan for those who
retired prior to June 1, 1990, and for those who retired on or after
June 1, 1990 provided that their Hire Date was prior to January 1, 2008.
Section 1. Retired Salaried Employees and Certain Retired Hourly Employees
ELIGIBILITY
Except for those populations identified under “Exclusions from Eligibility,”
below, if you are a Retiree and, on the day preceding Retirement, were enrolled
as an active Employee in a Dependent Life Insurance Plan sponsored by a
Participating Employer, you are eligible under the Plan for continued coverage
for your Spouse of Record/Domestic Partner of Record and/or Dependent children
who were covered under the active employee plan. In order to be a “Retiree,” you
must meet the definition of “Retiree” under the Plan (see the Definitions
Appendix, below). If you are a Retired Michigan Hourly Employee you must also
have Retired on or after January 1, 1990 in order to be eligible for this Plan.
If your Spouse of Record/Domestic Partner of Record is eligible to participate
in any dependent life insurance plan sponsored by a Participating Employer,
either as a Dow Employee or Retiree, each of you may insure the other but only
one of you may enroll for coverage for your dependent children. Double coverage
is not allowed.
See Section 3, Dependent Eligibility for who may be covered as a Dependent.


EXCLUSIONS FROM ELIGIBILITY
Section 1 of Chapter Three of this SPD does NOT apply to:
•
Employees who were Hired or re-Hired on or after January 1, 2008;

•
Former Employees who are eligible for any kind of life insurance coverage
available to active employees of a Participating Employer, other than accidental
death and dismemberment, business travel or occupational accident insurance (for
example, individuals eligible for employee coverage because they are eligible
for certain long term disability benefits). Such employees are not eligible
under this Plan while they are covered under the active employee coverage;


78

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


•
Hampshire Hourly Employees who retired from the Waterloo, NY facility on or
after March 1, 1988 through December 31, 1999;

•
Hampshire Hourly Employees who retired from the Owensboro, KY or Nashua, NH
facilities on or after March 1, 1988 through December 31, 1998;

•
Texas Hourly Employees who retired prior to October 1, 1989;

•
Union Carbide Employees who retired prior to January 1, 20025;

•
Dow AgroSciences Employees who retired prior to January 1, 2006;

•
Agrigenetics Inc. d/b/a Mycogen Seeds employees who retired prior to
January 1, 2011;

•
Individuals who were employed by a subsidiary, joint venture, or any other
business entity or affiliate that was acquired by, formed by, merged with, or
created by the Company on or after January 1, 2008, except as provided in the
definition of “Hire” or “Hire Date”;

•
Poly-Carb Inc. and GNS Employees who retire;

•
Former Employees who terminated employment from a Participating Employer (other
than Americas Styrenics) and were subsequently hired by Americas Styrenics who
did not have the required amount of Service to be eligible for the Plan at the
time of termination of employment from such Participating Employer;

•
Former Employees of Americas Styrenics who retire from Americas Styrenics,
unless they terminated employment from a Participating Employer prior to working
for Americas Styrenics and met the age and service requirements of the Plan when
they terminated employment from such Participating Employer; or

•
Individuals who are eligible to participant in the Rohm and Haas Company
Retirement Plan, including the Morton International, Inc. Pension Plan for
Collectively Bargained Employees.



ENROLLMENT
If you wish to enroll in the Plan, you must complete the Dependent Life
Insurance section of the Retiree enrollment form, or complete enrollment through
the Dow Benefits website on My HR Connection or on dowbenefits.ehr.com within
31 days of your Retirement. Your continuation coverage will be effective
immediately. Failure to enroll within 31 days after your Retirement will result
in waiver of coverage.
If you waive coverage when you Retire, you waive all future rights to
participate in the Plan.
DEPENDENT COVERAGE AMOUNTS FOR ELIGIBLE SALARIED AND HOURLY RETIREES
Spouse of Record/Domestic Partner of Record: If your Spouse of Record/Domestic
Partner of Record was covered under your Dependent Life Insurance Plan on the
day preceding your Retirement, you may continue coverage equal to the following
amount:
•
$5,000; or,

•
if you Retired on or after December 31, 2013, $10,000 or $15,000;

provided in each case, however, that the amount of coverage you choose may not
be any more than the amount of coverage you had for your Spouse of
Record/Domestic Partner of Record under the Dependent Life Insurance Plan on the
day preceding your Retirement.




5 Between January 1, 2002 and February 7, 2003, participants of The Dow Chemical
Company Group Life Insurance Program’s Union Carbide Subsidiary Basic Life
Insurance Plan were offered dependent spouse coverage under The Dow Chemical
Company Retiree Dependent Life Insurance Plan.

79

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Dependent Children: For any Dependent child who was covered under your Dependent
Life Insurance Plan on the day preceding your Retirement, you may continue
coverage equal to $1,000, as long as he or she continues to meet eligibility
requirements.
COST
You must pay the premium for coverage. Your premium for Retiree Dependent Life
Insurance is based on the option that you select. Premiums are subject to
change, according to Plan experience. If your premiums are not automatically
deducted from payments from the Dow Employees’ Pension Plan or the Union Carbide
Employees’ Pension Plan, you must pay your premium within 31 days of your bill.
If your payment is not postmarked within 31 days after your bill, your coverage
will be cancelled.
Section 2. General Eligibility Information
Additional special eligibility rules may apply for certain other retiree
populations (for example, as a result of mergers and acquisitions or other
unusual situations). These special rules are in the Plan Document for The Dow
Chemical Company Employee-Paid and Dependent Life Insurance Program, which you
may request from the Plan Administrator.
The Claims Administrator for Eligibility Determinations determines eligibility
to participate in the Plan. The Claims Administrator is a Plan fiduciary and has
the full discretion to interpret the provisions of the Plan and to make findings
of fact. Interpretations and eligibility determinations by the Claims
Administrator are final and binding on Participants (except to the extent that
determinations by the Initial Claims Reviewer are subject to review by the
Appeals Administrator).
If you want to file a Claim for an Eligibility Determination because you are not
sure whether you are eligible to participate in the Plan or have been told that
you are not, you must follow the procedures described in the Claims Procedures
Appendix.
Section 3. Dependent Eligibility
You may purchase coverage on the life of your Spouse of Record/Domestic Partner
of Record and/or the life of your Dependent child or Dependent children.
In general, Dependent child means your natural child, adopted child (including a
child from the date of placement with the adopting parents until the legal
adoption) or stepchild (including the child of your Domestic Partner of Record);
who, in each case, is under age 26, unmarried, and supported by you. For Texas
residents, the term also includes your grandchild(ren), if they are able to be
claimed by you as a dependent for federal income tax purposes.
This term does not include any person who is:
•
insured under the group policy as an employee;

•
covered as a dependent of another Dow Employee or Dow Retiree (all covered
children in a family must be enrolled by the same parent); or

•
age 26 years or older.

A Dependent Spouse, Domestic Partner, or child is not eligible if he or she is
in the military.

80

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 4. Beneficiary of Coverage
You are the beneficiary of your coverage under the Plan. This cannot be changed.
The benefits will be paid to you if you survive the Dependent.  
If you do not survive your Dependent, MetLife may pay any one or more of the
following who survive you:
•
Your Spouse or Domestic Partner;

•
Your child(ren);

•
Your parent(s);

•
Your sibling(s).

Alternatively, instead of making payment to any of the above, MetLife may pay
your estate. Any payment made by MetLife in good faith will discharge the Plan’s
and MetLife’s liability to the extent of such payment.
Section 5. To Receive a Benefit Payment
In the event of the death of your covered Spouse of Record/Domestic Partner of
Record or Dependent child, contact the Dow Retiree Service Center. A certified
death certificate that states the cause of death must be provided to MetLife in
order to disburse the life insurance proceeds. See Claims Procedures Appendix of
this SPD. The benefit will be paid in a lump sum. Contact the Dow Retiree
Service Center at 800-344-0661.
If the Administrator determines that you or an alternate beneficiary (if you do
not survive) is not physically or mentally capable of receiving or acknowledging
receipt of benefits under the Plan, the Administrator may make benefit payments
to a court-appointed legal guardian for you or your alternate beneficiary, to an
individual who has become the legal guardian for you or your alternate
beneficiary by operation of state law, or to another individual whom the
Administrator determines is the appropriate person to receive such benefits on
your or your alternative beneficiary’s behalf.
Section 6. Funding
The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”). Retirees pay the entire premium for coverage.
Section 7. Your Rights
You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review Chapter Four of this SPD, which contains the Filing a
Claim and Appealing the Denial of a Claim section, Fraud Against the Plan
section, Your Legal Rights section, Plan Administrator’s Discretion section,
Welfare Benefits section, Dow’s Right to Terminate or Amend the Programs and
Plans section, Disposition of Plan Assets if the Plan is Terminated section,
Litigation and Class Action Lawsuits section, and the For More Information
section; and the ERISA Information section at the end of this SPD.
Section 8. End of Coverage
Your Retiree Dependent Life Insurance coverage for any Dependent ends on the
earliest of:
•
The date the Group Policy ends;

•
The date the Plan is terminated;

•
The date 31 days following the date of your death;


81

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


•
The date 31 days following the date you no longer meet the eligibility
requirements of the Plan;

•
The date 31 days following the date the Spouse of Record/Domestic Partner of
Record or Dependent child no longer meet the eligibility requirements of the
Plan;

•
The last day of the applicable period for which you pay the applicable premium;
or

•
The date you elect to terminate coverage for the Spouse of Record/Domestic
Partner of Record or Dependent child.

If you choose to terminate your Spouse of Record/Domestic Partner of Record or
Dependent child coverage, you must contact the Dow Retiree Service Center. If
you terminate coverage, you may not re-enroll in the future.
If your Spouse of Record/Domestic Partner of Record or Dependent child no longer
meets the eligibility requirements of the Plan, you must notify the Plan within
90 days; otherwise, the Plan Administrator may treat your failure to report the
change as fraud against the Plan. See Chapter Four, Section 5. Fraud Against the
Plan.
Section 9. Converting to an Individual Policy
If your Spouse of Record/Domestic Partner of Record or Dependent child loses
coverage because:
•
of your death, or

•
he or she no longer meets eligibility requirements,

their coverage may be converted to an individual non-term policy through MetLife
without having to prove insurability. (In the case of minor children, the parent
or legal guardian may act on their behalf.)
If your Spouse of Record/Domestic Partner of Record or Dependent child loses
coverage under the Plan because Dow has cancelled the dependent life coverage
under the group policy with MetLife, or Dow has amended the eligibility
requirements of the Plan to exclude you or your dependents from eligibility
under the Plan, you may convert coverage to an individual non-term MetLife
policy for your Dependent; provided you have been enrolled in coverage for your
Dependent under the Plan for at least 5 years immediately prior to the date the
MetLife group coverage for your Dependent ended. The amount that may be
converted is limited to the lesser of:
•
the amount of Life Insurance for the Dependent that ends under the MetLife Group
Policy, less the amount of life insurance for Dependents for which you become
eligible under any group policy within 31 days after the date insurance ends
under the Retiree Dependent Life Insurance provisions of the MetLife Group
Policy; or

•
$2,000.

You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost. Your Spouse of Record/Domestic Partner of Record or
Dependent child’s guardian should contact the Dow Retiree Service Center to
obtain a form for converting the coverage. Once the form has been obtained, he
or she should contact the MetLife Conversion Group at 877-275-6387. You are
responsible for initiating the conversion process within the appropriate
timeframes.
The cost of this individual coverage will probably be significantly higher than
the group plan. Although not required, completing and submitting a statement of
health may help reduce the cost.

82

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Chapter Four: General Information Applicable to All of the Plans
Section 1. Filing a Claim and Appealing a Denial of a Claim
See the Claims Procedures Appendix of this SPD.
Section 2. Payment of Unauthorized Benefits
If the Plan Administrator determines that benefits in excess of the amount
authorized under the Plan were provided to, or on behalf of, a Participant,
Dependent, beneficiary, or other person (for example, because benefits were paid
even though the individual did not meet applicable eligibility requirements or
because the wrong beneficiary was paid):
•
The amount of any other benefit paid to, or on behalf of, such Participant,
Dependent, beneficiary, or other person under the Plan may be reduced by the
amount of the excess payment.

•
The Plan Administrator may require the Participant, Dependent, beneficiary, or
other person to reimburse the Plan for benefits paid, including reasonable
interest.

•
If the person does not reimburse the Plan by the date determined by the Plan
Administrator, the Plan Administrator may cancel coverage for the Participant
and refuse re-enrollment.

•
The Plan Administrator may elect recoupment or reimbursement, regardless of
whether the person who received the excess benefit was a Participant or
beneficiary entitled to receive benefits, and regardless of whether the excess
benefit was provided by reason of the Plan Administrator’s error or by reason of
false, misleading, or inaccurate information furnished by the Participant,
beneficiary, or any other person.

For excess payments to beneficiaries, the Plan Administrator may elect to pursue
any of the above remedies directly against the Retiree or his estate.
Section 3. Assignment
You may make an assignment, or legal transfer, of the ownership of your
Company-Paid or Retiree Optional Life Insurance to any person you choose, or to
a trust. Consult your financial advisor for more information. Such assignment
must be made in the form and manner acceptable to the Plan Administrator.
Section 4. Tax Consequences of Coverage and Benefits
The tax consequences of Company-Paid Life Insurance coverage are briefly
described in Chapter 1, Section 12, above. Retiree-paid premiums are made on an
after-tax basis. In general, life insurance proceeds are not subject to federal
income tax. However, neither the Plan, nor the Company or any Participating
Employer makes any assertion or warranty about the tax treatment of Plan
coverage or benefits. The Participant or Beneficiary, as applicable, shall bear
any taxes on Plan benefits, regardless of whether taxes are withheld or
withholding is required.

83

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 5. Fraud Against the Plan
If you intentionally misrepresent information to the Plan, knowingly withhold
relevant information from the Plan, or deceive or mislead the Plan, the Plan
Administrator may (1) terminate your participation in the Plan and your coverage
retroactively from the date deemed appropriate by the Plan Administrator, or
prospectively; (2) require you to reimburse the Plan for amounts paid to you or
your beneficiary, including all costs of collection such as attorneys’ fees and
court costs; and/or (3) prohibit you from enrolling in the Plan or determine
that you are not eligible for coverage under the Plan. In addition, the Plan
and/or Dow may pursue civil and/or criminal action against you or take other
legal action. The employer may terminate your employment.
Section 6. Your Legal Rights
As a Participant in the Retiree Company-Paid, Retiree Optional or Retiree
Dependent Life Insurance Plan(s) (as applicable), you are entitled to certain
rights and protections under the Employee Retirement Income Security
Act of 1974 (ERISA). This law requires that all Plan Participants must be able
to:
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations (such as worksites and union halls), all documents governing
the Plan, including insurance contracts, collective bargaining agreements (if
applicable), the Plan Documents and the latest annual reports filed with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the Plan, including insurance contracts, collective
bargaining agreements (if applicable), and copies of the latest annual report,
the Plan Documents, and an updated Summary Plan Description. The Plan
Administrator may charge a reasonable fee for the copies.

In addition to creating rights for you and all other Plan Participants, ERISA
imposes duties on the people who are responsible for operating an employee
benefit plan. The people who operate the Plans, called “fiduciaries” of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.
No one, including your employer or any other person, may discharge you, or
otherwise discriminate against you in any way, for pursuing a welfare benefit or
for exercising your rights under ERISA. If you have a Claim for Plan Benefits
that is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.
Enforce Your Rights: Under ERISA, there are steps you can take to enforce the
legal rights described above. For instance, if you request Plan materials and do
not receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If you have a Claim for Plan Benefits which is denied or ignored, you may file
suit in state or Federal court.
If it should happen that plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

84

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Assistance with your questions: If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
Employee Benefits Security Administration, U.S. Department of Labor, listed in
your telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C.  20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration at (866) 444-3272.
Section 7. Plan Administrator’s Discretion
The Plan Administrators are the Vice President, Human Resources Center of
Expertise; Global Benefits Director; Associate Director of North America
Benefits; and North America Health and Welfare Plans Leader. The Company may
also appoint other persons, groups of persons, or entities as named fiduciaries
of the Plan. The Plan Administrator, Claims Administrators, and other Plan
fiduciaries, each acting individually, have the sole and absolute discretion to
interpret the Plan Documents (including this SPD), make determinations, make
findings of fact, and adopt rules and procedures applicable to matters they are
authorized to decide. Such interpretations and determinations are conclusive and
binding on all persons claiming benefits under, or otherwise having an interest
in, the Plans, and if challenged in court, such interpretations and
determinations shall not be overturned unless proven to be arbitrary or
capricious. For a detailed description of the Plan Administrator’s and Claims
Administrators’ authority, see the Plan Document for the applicable Program.
Section 8. Plan Document
The Plan will be administered in accordance with its terms. If the VPHR
determines that the applicable Plan Document or this SPD has a drafting error
(sometimes called a “scrivener’s error”), the applicable Plan Document or SPD
will be applied and interpreted without regard to that error. The determination
of whether there is a scrivener’s error, and how to apply and interpret the Plan
in the event of a scrivener’s error, will be made by the VPHR, in the exercise
of his best judgment and sole discretion, based on his understanding of Dow’s
intent in establishing the Plan and taking into account all evidence (written
and oral) that he deems appropriate or helpful.
Section 9. No Government Guarantee of Welfare Benefits
Welfare benefits, such as the benefits provided by the Plans, are not required
to be guaranteed by a government agency.
Section 10. Dow’s Right to Terminate or Amend the Programs and Plans
The Company reserves the right to amend, modify, or terminate any or all of the
Programs and the Plans (including amending the Plan Documents and the SPDs) at
any time, for any reason, in its sole discretion, with or without notice,
retroactively or prospectively, to the full extent permitted by law. The
procedures for amending, modifying, and terminating the Programs and Plans are
set forth in the applicable Plan Document.

85

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


If the Company terminates a Plan, the assets of the Plan, if any, shall be used
to:
•
provide benefits under the Plan and pay the expenses of administering the Plan;
or

•
provide cash for Participants, in accordance with applicable law.

Section 11. Litigation and Class Action Lawsuits
LITIGATION
If you wish to file a lawsuit against the Program (a) to recover benefits you
believe are due to you under the terms of the Program or any law; (b) to clarify
your right to future benefits under the Program; (c) to enforce your rights
under the Program; or (d) to seek a remedy, ruling or judgment of any kind
against the Program or the Program fiduciaries or parties-in-interest (within
the meaning of ERISA) that relates to the Program, you may not file a lawsuit
until you have exhausted the claims procedures described in the CLAIMS
PROCEDURES APPENDIX and you must file the suit within the Applicable Limitations
Period or your suit will be time-barred. However, neither this paragraph nor the
Applicable Limitations Period applies to a claim governed by section 413 of
ERISA. (A lawsuit against a Plan is considered a lawsuit against the Program of
which the Plan is a part, for purposes of this SPD.)
The Applicable Limitations Period is the period ending 120 days after:
1.
in the case of a claim or action to recover benefits allegedly due to you under
the terms of the Program or to clarify your right to future benefits under the
terms of the Program, the earliest of: (a) the date the first benefit payment
was actually made, (b) the date the first benefit payment was allegedly due, or
(c) the date the Program first repudiated its alleged obligation to provide such
benefits;

2.
in the case of a claim or action to enforce an alleged right under the Program
(other than a claim or action to recover benefits), the date the Program first
denied your request to exercise such right; or

3.
in the case of any other claim or action, the earliest date on which you knew or
should have known of the material facts on which the claim or action is based,
regardless of whether you were aware of the legal theory underlying the claim or
action.

If a lawsuit is filed on behalf of more than on individual, the Applicable
Limitations Period applies separately with respect to each individual.
A Claim for Plan Benefits or an appeal of a complete or partial denial of a
Claim for Plan Benefits, as described in the claims and appeals sections,
generally falls under (1) above. Please note, however, that if you have a timely
Claim pending before the Initial Claims Reviewer or a timely appeal pending
before the Appeals Administrator when the Applicable Limitations Period would
otherwise expire, the Applicable Limitations Period will be extended to the date
that is 60 calendar days after the Appeals Administrator renders its final
decision.
The Applicable Limitations Period replaces and supersedes any limitations period
that ends at a later time that otherwise might be deemed applicable under any
state or federal law. The Applicable Limitations Period does not extend any
limitations period under state or federal law. The VPHR may, in his discretion,
extend the Applicable Limitations Period upon a showing of exceptional
circumstances, but such an extension is at the sole discretion of the VPHR and
is not subject to review.

86

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


CLASS ACTION LAWSUITS
Legal actions against the Program must be filed in U.S. federal court. Class
action lawsuits must be filed in either (1) the jurisdiction in which the
Program is principally administered (currently the Northern Division of the
United States District Court for the Eastern District of Michigan) or (2) the
jurisdiction in the United States of America where the largest number of
putative members of the class reside (or, if that jurisdiction cannot be
determined, the jurisdiction in which the largest number of class members is
reasonably believed to reside).
If any putative class action is filed in a jurisdiction other than one of those
described above, or if any non-class action filed in such a jurisdiction is
subsequently amended or altered to include class action allegations, then the
Program, all parties to such action that are related to the Program (such as a
Program fiduciary, administrator or party in interest), and all alleged
Participants must take all necessary steps to have the action removed to,
transferred to, or re-filed in one of the jurisdictions described above.
This forum selection provision is waived if no party invokes it within 120 days
of the filing of a putative class action or the assertion of class action
allegations.
This provision does not waive the requirement to exhaust administrative remedies
before initiating litigation.
Section 12. Privilege
If the Company or a Participating Employer (or a person or entity acting on
behalf of the Company or a Participating Employer) or an Administrator or other
Plan fiduciary (an “Advisee”) engages attorneys, accountants, actuaries,
consultants, and other service providers (an “Advisor”) to advise them on issues
related to the Plan or the Advisee’s responsibilities under the Plan:
•
the Advisor’s client is the Advisee and not any Retiree, Participant, Dependent,
beneficiary, claimant, or other person;

•
the Advisee shall be entitled to preserve the attorney-client privilege and any
other privilege accorded to communications with the Advisor, and all other
rights to maintain confidentiality, to the full extent permitted by law; and

•
no Retiree, Participant, Dependent, beneficiary, claimant or other person shall
be permitted to review any communication between the Advisee and any of its or
his Advisors with respect to whom a privilege applies, unless mandated by a
court order.

Section 13. Waiver
A term, condition, or provision of the Plan shall not be waived unless the
purported waiver is in writing signed by the Plan Administrator. A written
waiver shall operate only as the specific term, condition, or provision waived
and shall remain in effect only for the period specifically stated in the
waiver.
Section 14. Notices
No notice, election or communication in connection with the Plan that you, a
beneficiary, or other person makes or submits will be effective unless duly
executed and filed with the appropriate Administrator (including any of its
representatives, agents, or delegates) in the form and manner required by the
appropriate Administrator.

87

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


Section 15. For More Information
If you have questions about Plan benefits or enrollment, contact the Dow Retiree
Service Center, The Dow Chemical Company, Employee Development Center,
Midland, Michigan  48674; Phone (800) 344-0661.


IMPORTANT NOTE
This booklet is the Summary Plan Description (“SPD”) for The Dow Chemical
Company Group Life Insurance Program’s Retiree Company-Paid Life Insurance Plan,
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s
Retiree Optional Life Insurance Plan, and The Dow Chemical Company Employee-Paid
and Dependent Life Insurance Program’s Retiree Dependent Life Insurance Plan.
However, this booklet is not all-inclusive and it is not intended to take the
place of the Plan Documents for the Programs. In case of any conflict between
this SPD and the applicable Plan Document, the applicable Plan Document will
govern.
The Dow Chemical Company reserves the right to amend, modify or terminate the
Programs (including amending the Plan Documents and the SPDs) at any time in its
sole discretion.
The Plan Documents are available for our review upon written request to the Plan
Administrator. The SPD and the Program do not constitute a contract of
employment. Your employer retains the right to terminate your employment or
otherwise deal with your employment as if this SPD and the Program had never
existed.




88

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


ERISA Information
 
Chapter 1:
The Dow Chemical Company Group Life Insurance Program’s Retiree Company-Paid
Life Insurance Plan
Chapter 2 and Chapter 3:
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s
Retiree Optional Life Insurance Plan and Retiree Dependent Life Insurance Plan
Type of Plan:
Life insurance
Type of Plan Administration:
Insurer administration
Plan Sponsor:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
877-623-8079
Employer Identification
Number:
38-1285128
Plan Number:
507
515
Group Policy Number:
11700-G
Plan Administrator:
North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
877-623-8079
To Serve Legal Process:
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator for Claims for Eligibility Determination:
To Submit a Claim for an Eligibility Determination
North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Initial Claims Reviewer for the life insurance plans (Eligibility
Determination)


To appeal a denied Claim for an Eligibility Determination:
Associate Director of North America Benefits/ Global Benefits Director
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Appeals Administrator for the life insurance plans (Appeal of
Eligibility Determination)
Claims Administrator for Claims for Plan Benefits:
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company:
Metropolitan Life Insurance Company
Group Life Claims
P.O. Box 6100
Scranton, PA 18505
Plan Year:
The Plan’s fiscal records are kept on a plan year beginning January 1 and ending
December 31.


89

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


 
Chapter 1:
The Dow Chemical Company Group Life Insurance Program’s Retiree Company-Paid
Life Insurance Plan
Chapter 2 and Chapter 3:
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s
Retiree Optional Life Insurance Plan and Retiree Dependent Life Insurance Plan
Funding:
Benefits under the Plans are funded through a group insurance contract with
Metropolitan Life Insurance Company (“MetLife”). In general, Retirees and
Dependents pay the entire premium for coverage under the Retiree Optional Life
Insurance Plan and the Retiree Dependent Life Insurance Plan. Retirees pay a
part of the premium for certain coverage under the Retiree Company-Paid Life
Insurance Plan, and the Participating Employers pay for all or part of the cost
for other coverage under the Retiree Company-Paid Life Insurance Plan. (The
allocation of cost for the Retiree Company-Paid Life Insurance Plan between the
Retirees and the Participating Employers is described in greater detail in
Chapter 1 above.) Plan expenses (such as consulting fees, actuarial fees,
attorneys' fees, third party administrator fees, and other administrative
expenses) may be paid by the Participating Employers or from the assets of the
Plan, if any.




90

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


CLAIMS PROCEDURES APPENDIX
A “Claim” is a written request by a claimant for a Plan Benefit or an
Eligibility Determination. There are two kinds of Claims:
A Claim for Plan Benefits is a request for benefits covered under the Plan.
An Eligibility Determination is a kind of Claim. It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan or as to the amount a claimant must contribute
towards the cost of coverage.
You must follow the claims procedures for either CLAIMS FOR PLAN BENEFITS or
CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your situation.
See applicable sections below.
Who Will Decide Whether to Approve or Deny My Claim?
The Plans have more than one Claims Administrator. The initial determination is
made by the Initial Claims Reviewer. If you appeal an initial determination, the
appellate decision is made by the Appeals Administrator. Each of these Claims
Administrators is a named fiduciary of the Plans with respect to the respective
types of Claims that they process.
Claims for an Eligibility Determination: The Initial Claims Reviewer is the
North America Health and Welfare Plans Leader for The Dow Chemical Company or
his delegate. The Appeals Administrators are the Global Benefits Director and
the Associate Director of North America Benefits for The Dow Chemical Company.
Claims for a Plan Benefit: The Initial Claims Reviewer and the Appeals
Administrator are MetLife.
Authority of the Administrators and Your Rights Under ERISA
The Claims Administrators have the full, complete, and final discretion to
interpret the provisions of the Plan Documents and to make findings of fact in
order to carry out their respective decision-making responsibilities. However,
the Claims Administrators’ determinations are subject to the interpretations of
the Plan Documents made by the Plan Administrator. Interpretations and Claims
decisions by the Claims Administrators are final and binding on Participants
(except to the extent the Initial Claims Reviewer is subject to review by the
Appeals Administrator). You may file a civil action against the Plan under
section 502 of the Employee Retirement Income Security Act (ERISA) in a federal
court, provided you complete the claims procedures described in this Appendix
(or the Claims Administrator fails to timely respond to your claim). If the
Claims Administrators’ determinations are challenged in court, they shall not be
overturned unless proven to be arbitrary and capricious. Please see Chapter 4,
Section 11. Litigation and Class Action Lawsuits for the deadline for filing a
lawsuit.
An Authorized Representative May Act on Your Behalf
An Authorized Representative may submit a Claim on behalf of a Plan Participant.
The Plan will recognize a person as a Plan Participant’s “Authorized
Representative” if such person submits a notarized writing signed by the
Participant stating that the Authorized Representative is authorized to act on
behalf of such Participant. A court order stating that a person is authorized to
submit Claims on behalf of a Participant will also be recognized by the Plan.

91

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


HOW TO FILE A CLAIM FOR PLAN BENEFITS
For Claims for Plan Benefits, the claimant must call the Dow Retiree Service
Center at (800) 344-0661 to report the death. Dow will contact MetLife on your
behalf and you will receive the appropriate Claimant Statement forms and
instructions directly from MetLife. In addition, a certified death certificate
(i.e., a death certificate that is certified by the government authority, as
exhibited by a “raised seal” on the certificate) that states the cause of death
is required. If you need help completing the MetLife Claimant Statement, you may
request assistance from MetLife Group Claims at (800) 638-6420, during the hours
of 8:00 AM-5:00 PM Monday through Friday.
HOW TO FILE A CLAIM FOR AN ELIGIBILITY DETERMINATION
For Claims for an Eligibility Determination the Claim must be in writing and
contain the following information:
•
The name of the Retiree (or other former Employee), and the name of the person
(Retiree, Spouse of Record/Domestic Partner of Record, Dependent child, as
applicable) for whom the eligibility determination is being requested

•
The name of the plan for which the eligibility determination is being requested

•
If the eligibility determination is being requested for the Employee’s
dependent:

•
a description of the relationship of the dependent to the Employee (e.g., Spouse
of Record/Domestic Partner of Record, Dependent child, etc.)

•
documentation of such relationship (e.g., marriage certificate/statement of
Domestic Partnership, birth certificate, etc.)

Claims for Eligibility Determinations must be filed with:
North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Initial Claims Reviewer for the life insurance plans (Eligibility
Determination)
INITIAL DETERMINATIONS
If you submit a Claim for Plan Benefits, you must do so before the end of the
year in which you seek a benefit. If you submit a Claim for an Eligibility
Determination, you must do so before the end of the year in which you seek
enrollment or for which you claim that you were charged an incorrect premium.
The Initial Claims Reviewer will review your Claim and notify you of its
decision to approve or deny your Claim. Such notification will be provided to
you in writing within a reasonable period, not to exceed 90 days after the date
you submitted your claim; except that under special circumstances, the Initial
Claims Reviewer may have up to an additional 90 days to provide you such written
notification. If the Initial Claims Reviewer needs such an extension, it will
notify you prior to the expiration of the initial 90-day period, state the
reason why such an extension is needed, and state when it will make its
determination.
If the applicable Initial Claims Reviewer denies the Claim, the written
notification of the Claims decision will state the reason(s) why the Claim was
denied and refer to the pertinent Plan provision(s). If the Claim was denied
because you did not file a complete Claim or because the Initial Claims Reviewer
needed additional information, the Claims decision will state that as the reason
for denying the Claim and will explain why such information was necessary. The
decision will also describe the appeals procedures (also described below).

92

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


APPEALING THE INITIAL DETERMINATION
If the Initial Claims Reviewer has denied your Claim, in whole or in part, you
may appeal the decision. If you appeal the Initial Claims Reviewer’s decision,
you must do so in writing within 60 days of receipt of the Initial Claims
Reviewer’s determination, assuming that there are no extenuating circumstances,
as determined by the Appeals Administrator. Your written appeal must include the
following information:
•
the name of the Employee;

•
the name of Dependent or beneficiary, if the Dependent or beneficiary is the
person who is appealing the Administrator’s decision;

•
the name of the Plan (i.e., the Retiree Company- Paid Life Insurance Plan, the
Retiree Optional Life Insurance Plan or the Retiree Dependent Life Insurance
Plan);

•
reference to the Initial Determination; and

•
an explanation of the reason why you are appealing the Initial Determination.

Appeals of Claims for an Eligibility Determination should be sent to:
Associate Director of North America Benefits or the Global Benefits Director
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Appeals Administrator for the life insurance plans (Appeal of
Eligibility Determination)
Appeals of Claims for Plan Benefit should be sent to:
Metropolitan Life Insurance Company
Group Life Claims
P.O. Box 6100
Scranton, PA 18505
Attention: Claims Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries (Appellate Review)
You may submit any additional information to the Appeals Administrator when you
submit your request for appeal. You may also request that the Administrator
provide you copies of documents, records and other information that is relevant
to your Claim, as determined by the Appeals Administrator in its sole
discretion. Your request must be in writing. Such information will be provided
at no cost to you.
After the Appeals Administrator receives your written request to appeal the
initial determination, the Appeals Administrator will review your Claim.
Deference will not be given to the initial adverse decision, and the Appeals
Administrator will look at the Claim anew. The Appeals Administrator will notify
you in writing of its final decision. Such notification will be provided within
a reasonable period, not to exceed 60 days of the written request for appellate
review; except that under special circumstances, the Appeals Administrator may
have up to an additional 60 days to provide written notification of the final
decision. If the Appeals Administrator needs such an extension, it will notify
you prior to the expiration of the initial 60-day period, state the reason why
such an extension is needed, and state when it will make its determination. If
an extension is needed because the Appeals Administrator determines that it does
not have sufficient information to make a decision on the Claim, it will
describe any additional material or information necessary to submit to the
Appeals Administrator, and provide you with the deadline for submitting such
information.

93

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


The period for deciding your Claim may, in the Appeals Administrator’s sole
discretion, be tolled until the date you respond to a request for information.
If you do not provide the information by the deadline, the Appeals Administrator
will decide the Claim without the additional information.
The Appeals Administrator will notify you in writing of its decision. If your
claim is denied, in full or part, the written notification of the decision will
state (1) the reason(s) for the denial; (2) refer to the specific provisions in
the Plan Document on which the denial is based; (3) that you are entitled to
receive upon request and free of charge reasonable access to and copies of all
documents, records, and other information relevant to your claim (as determined
by the Claims Administrator under applicable federal regulations); and (4) that
you have a right to bring a civil action under section 502 of ERISA.

94

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


DEFINITIONS APPENDIX
Additional terms are defined in the Plan Documents.
“Administrator” means either the Plan Administrator or the Claims Administrator.
“Appeals Administrator” with respect to reviewing an adverse Claim for Benefits,
means MetLife. The Appeals Administrators with respect to reviewing an adverse
Claim for an Eligibility Determination are the Global Benefits Director and the
Associate Director of North America Benefits for The Dow Chemical Company.
“Claim” means a written request by a claimant for a Plan benefit or for an
eligibility determination that contains at a minimum, the information described
in the Claims Procedures Appendix.
“Claim for an Eligibility Determination” means a Claim requesting a
determination as to whether a claimant is eligible to participate in the Plan or
as to the amount a claimant must contribute towards the cost of coverage.
“Claim for Plan Benefits” means a Claim requesting that the Plan pay for
benefits covered under the Plan.
“Claims Administrator” means either the Initial Claims Reviewer or the Appeals
Administrator, depending on the context in which the term is used.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means The Dow Chemical Company, a corporation organized under the laws
of Delaware.
“Dependent” means a Spouse or Domestic Partner or a Dependent child eligible for
coverage under the Retiree Dependent Life Insurance Plan.
“Domestic Partner” means a person who is a member of a Domestic Partnership. A
“Domestic Partnership” means a relationship between two people that meets all of
the requirements of paragraph A or both of the requirements of paragraph B:
A. Facts and Circumstances Test
1.
The two people have lived together for at least twelve (12) consecutive months
immediately prior to receiving coverage under the Program;

2.
The two people are not Married to other persons and were not Married to other
persons at any time during the twelve (12) consecutive month period preceding
coverage under the Program;

3.
The two people are and were, during the twelve (12) consecutive month period
preceding coverage under the Program, each other’s sole Domestic Partner in a
committed relationship similar to a legal Marriage and with the intent to remain
in the relationship indefinitely;

4.
Both people are legally competent and able to enter into a contract;

5.
The two people are not related to each other in a way which would prohibit legal
Marriage;

6.
In entering the relationship with each other, neither of the two people is
acting fraudulently or under duress;

7.
During the twelve (12) month period preceding coverage for benefits under the
Plan, and now, the two people have been and are financially interdependent with
each other; and

8.
Both people have signed a statement acceptable to the Plan Administrator
indicating the above requirements have been met, and have provided it to the
Plan Administrator.


95

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


B. Civil Union Test
1.
Evidence satisfactory to the Plan Administrator is provided that the two people
are registered as domestic partners or partners in a civil union in a state or
municipality or country that legally recognizes such domestic partnerships or
civil unions, and

2.
Both people signed a statement acceptable to the Plan Administrator and have
provided it to the Plan Administrator.

The Plans will cease to recognize a Domestic Partnership as of the date stated
on a valid “Termination of Domestic Partner Relationship” form filed with the
Plan Administrator.
“Dow” means a Participating Employer or collectively, Participating Employers,
as determined by the context of the sentence in which it is used.
“Employee” with respect to a Plan means a person who:
•
is employed by a Participating Employer to perform personal services in an
employer-employee relationship that is subject to taxation under the Federal
Insurance Contributions Act or similar federal statute;

•
receives a payment for services performed for the Participating Employer
directly from from the Company’s U.S. payroll or a Participating Employer’s U.S.
Payroll Department;

•
if not a U.S. citizen or resident alien, is Localized in the U.S.; and

•
if on international assignment, is a U.S. citizen or Localized in the U.S.

The definition of “Employee” does not include an individual who is determined by
the Plan Administrator or a Participating Employer to be:
1.
a leased employee as defined by Code § 414(n) without regard to the one-year
requirement in Code § 414(n)(2), which generally means an individual who
provides services to a Participating Employer pursuant to an agreement between
the Participating Employer and another business, such as a leasing organization;

2.
an individual retained by the Participating Employer pursuant to a contract or
agreement (including a long-term contract or agreement) that specifies that the
individual is not eligible to participate in the Plan;

3.
an individual whom is classified or treated as an independent contractor; or

4.
a self-employed individual, as defined in Code § 401(c)(1)(A), which generally
means an individual who has net earnings from self-employment in a trade or
business in which the personal services of the individual are a material
income-producing factor.

If the Plan Administrator or a Participating Employer determines that an
individual is not an “Employee,” the individual will not be eligible to
participate in the Plans, regardless of whether the determination is
subsequently upheld by a court or tax or regulatory authority having
jurisdiction over such matters or whether the individual is subsequently treated
or classified as an Employee for certain specified purposes. Any change to an
individual’s status by reason of such reclassification or subsequent treatment
will apply prospectively only (i.e., will apply to coverage after the
reclassification).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

96

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


“Full-Time” Employee means an Employee who has been classified by a
Participating Employer as having full-time status.
“Hired” or “Hire Date” means:
•
If you do not have a break in service outside the group of Participating
Employers, your “Hire Date” is your earliest hire date with a Participating
Employer.

•
If you have a break in service outside the group of Participating Employers,
your “Hire Date” is the date that you are re-hired by a Participating Employer;
however, your “Hire Date” is your earliest hire date with a Participating
Employer if you either:

1.
you were employed by a Participating Employer prior to January 1, 2008 and you:

•
became a participant of the DEPP component of the Dow Employees’ Pension Plan or
the UCEPP component of the Union Carbide Employees’ Pension Plan after your
re-hire date; or

•
were eligible for coverage under a retiree life insurance plan under the Group
Life Insurance Program before January 1, 2008 because you were a Retiree.

2.
terminated employment from the Business Process Service Center (“BPSC”) or
Business Services, LLC, and:

•
you were employed by a Participating Employer before you transferred to a
position with the BPSC or Business Services, LLC; or

•
you were employed by a Participating Employer, terminated employment, and were
rehired by the BPSC or Business Services, LLC.

“Hourly Employee” means an Employee who is represented by a collective
bargaining unit that is recognized by the Company or Participating Employer.
“Initial Claims Reviewer” with respect to deciding Claims for Plan Benefits is
MetLife. With respect to deciding a Claim for an Eligibility Determination, the
Initial Claims Reviewer is the North America Health and Welfare Plans Leader for
The Dow Chemical Company.
“Less-Than-Full-Time” Employee means an Employee who has been approved by a
Participating Employer to work 20 to 39 hours per week and is classified by a
Participating Employer as having “Less-Than-Full-Time Status”.
“Localized” occurs when an individual has been determined by a Participating
Employer to be permanently relocated to a particular country, and the individual
has accepted such determination. For example, an Employee who is a Malaysian
national is “Localized” to the U.S. when a Participating Employer has determined
that such Employee is permanently relocated to the U.S., and such Employee has
accepted such determination.
“Married” or “Marriage” means a civil contract between two individuals who have
the legal capacity to marry and that is formalized by a marriage license.
Whether a person is “Married” for purposes of the Plans shall be determined in
accordance with IRS Revenue Ruling 2013-17 and other relevant guidance issued by
the Internal Revenue Service and the Department of Labor.
“MetLife” means Metropolitan Life Insurance Company.
“Participating Employer” means the Company or one of its subsidiaries or
affiliates that the Company authorizes to participate in the applicable Program.
Notwithstanding anything to the contrary, a “Participating Employer” is only a
“Participating Employer” while it is a member of the Company’s controlled group
of

97

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


corporations within the meaning of section 414(b) or section 414(c) of the Code.
If the entity ceases to be a member of the Company’s controlled group of
corporations, then the entity ceases to be a “Participating Employer” on the
date it is no longer a member of the controlled group of corporations.
“Plan” means the Retiree Company-Paid Life Insurance Plan (for Salaried Retirees
and Retirees of Certain Hourly Groups), the Retiree Optional Life Insurance
Plan, or the Retiree Dependent Life Insurance Plan, as applicable. The Retiree
Company-Paid Life Insurance Plan (for Salaried Retirees and Retirees of Certain
Hourly Groups) is a component of The Dow Chemical Company Group Life Insurance
Program (ERISA Plan #507). The Retiree Optional Life Insurance Plan and the
Retiree Dependent Life Insurance Plan are components of The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program (ERISA Plan #515).
“Plan Administrator” means each of the Vice President, Human Resources Center of
Expertise; Global Benefits Director; Associate Director of North America
Benefits; North America Health and Welfare Plans Leader of The Dow Chemical
Company; and such other person, group of persons or entity which may be
designated by the Company in accordance with the applicable Plan Document.
“Plan Document” means the legal instrument under which The Dow Chemical Company
Group Life Insurance Program or The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program, as applicable, is operated. The insurance
policy through which Plan benefits are funded and the summary plan descriptions
for the Plans offered under these Programs, including this SPD, are part of the
Plan Documents for the Programs.
“Plan Year” means the 12 -month period beginning each January 1 and ending each
December 31.
“Program” means either The Dow Chemical Company Group Life Insurance Program
(ERISA Plan #507) or The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program (ERISA Plan #515), whichever the case may be.
“Regular” Employee means an Employee who is classified by the Employer as
“regular.”
“Retire” or “Retirement” means when an active Employee who meets the definition
of a “Retiree” terminates employment with a Participating Employer.
“Retiree” means one of the following:
•
An Employee who (1) is age 50 or older with 10 or more years of Service when his
employment terminated with a Participating Employer, (2) is eligible to receive
a pension under the Dow Employees’ Pension Plan, and (3) was a Participant in
the Program on the day preceding Retirement.

•
An Employee who is receiving, or has received a benefit, under the 1993 Special
Separation Payment Plan and who is 50 or older at the time he leaves active
employment with Dow, regardless of years of Service.

•
An Employee who (1) is age 50 or older with 10 or more years of Service when his
employment terminated with a Participating Employer, (2) terminated employment
with Union Carbide Corporation or a subsidiary of Union Carbide Corporation that
is a Participating Employer on or after February 6, 2003, (3) is eligible to
receive a pension under the terms of the Union Carbide Employees’ Pension Plan,
and (4) was a Participant in the Program on the day preceding termination of
employment with the Participating Employer.

•
An Employee who (1) was enrolled in The Dow Chemical Company Executive Split
Dollar Life Insurance Plan, (2) terminated employment with Dow Chemical Canada
Inc. on or after October 1, 2003 at age 50 or older with 10 or more years of
Service, (3) is eligible to receive a


98

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


pension from the pension plan sponsored by Dow Chemical Canada Inc., and
(3) signed a waiver of all his rights under The Dow Chemical Company Executive
Split Dollar Life Insurance Agreement between himself and The Dow Chemical
Company.
“Salaried” means an individual who is not represented by a collective bargaining
unit.
“Service” with respect to a Retiree who is eligible to receive a pension from
the Dow Employees’ Pension Plan, means either “Eligibility Service” or “Credited
Service” recognized under the Dow Employees’ Pension Plan, whichever is greater.
With respect to a Retiree who is eligible to receive a pension from the Union
Carbide Employees’ Pension Plan, “Service” means “Eligibility Service” or
“Credited Service” recognized under the Union Carbide Employees’ Pension Plan,
whichever is greater. For Retirees of the Dow Mid-Michigan Business Process
Service Center (“BPSC”) and Business Services, LLC, “Service” is “Eligibility
Service” as defined in the Dow Employees’ Pension Plan determined as if the Dow
Employees’ Pension Plan recognized service for BPSC or Business Services, LLC.
Contact the Dow Retiree Service Center or refer to the applicable Plan Document
for details.
“Spouse” means a person who is Married to the Employee.
“Spouse of Record/Domestic Partner of Record” means the person to whom the
Retiree was Married or with whom the Retiree was in a Domestic Partnership, as
applicable, on the date the Retiree Retired (or, if later, on December 31, 2002)
and who continues to be the Retiree’s Spouse or Domestic Partner, as applicable.
For Dow AgroSciences LLC Retirees, the applicable date described in the
preceding sentence is December 31, 2005 instead of December 31, 2002.
“SPD” (or “Summary Plan Description”) means the summary plan description for the
Plans, including its appendices. The SPDs for the applicable component plans are
part of the Plan Documents for The Dow Chemical Company Group Life Insurance
Program and The Dow Chemical Company Employee-Paid and Dependent Life Insurance
Program.
VPHR means the Vice President of the Company with the senior responsibility for
human resources.



99

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


THE DOW CHEMICAL COMPANY
ADOPTION OF SUMMARY PLAN DESCRIPTIONS


WHEREAS, The Dow Chemical Company (“Dow”) sponsors The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program and The Dow Chemical Company
Group Life Insurance Program (the “Programs”);
WHEREAS, Dow maintains the following component plans under the Programs
(collectively, the “Plans”):    
l
Company-Paid Life Insurance Plan;
l
Retiree Company-Paid Life Insurance Plan;
l
Employee-Paid Life Insurance Plan;
l
Retiree Optional Life Insurance Plan; and
l
Dependent Life Insurance Plan;
l
Retiree Dependent Life Insurance Plan.



WHEREAS, Dow reserves the right, by action of the undersigned, to amend or
modify the Programs including, without limitation, the Plans and the Summary
Plan Descriptions for the Plans, in accordance with Article VIII of the plan
document for each of the Programs;
WHEREAS, Dow wishes to adopt revised Summary Plan Descriptions for the Plans;
and
NOW, THEREFORE, BE IT RESOLVED, Dow adopts the following Summary Plan
Descriptions for the Plans as amended and restated substantially in the form
attached hereto and bearing the following covers:
Summary Plan Description for
The Dow Chemical Company Company-Paid Life Insurance Plan, Employee-Paid Life
Insurance Plan, Dependent Life Insurance Plan


APPLICABLE TO ACTIVE SALARIED EMPLOYEES AND ACTIVE HOURLY EMPLOYEES WHOSE
COLLECTIVE BARGAINING UNIT HAS AGREED TO THIS PLAN
Amended and Restated Effective January 1, 2014 and thereafter until superseded
The Dow Chemical Company Retiree Life Insurance Plans
for Salaried Retirees and Certain Hourly Retirees


Summary Plan Description for
Retiree Company-Paid Life Insurance Plan, Retiree Optional Life Insurance Plan,
Retiree Dependent Life Insurance Plan


APPLICABLE TO EMPLOYEES HIRED BEFORE JANUARY 1, 2008
Amended and Restated Effective January 1, 2014 and thereafter until superseded



DC: 5150242-1

100

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
 
 


RESOLVED, FURTHER, that all prior Summary Plan Descriptions for the Plans are
superseded.
*    *    *    *




By:  /s/ BRYAN JENDRETZKE
 
Reviewed by Plan Administrator:
Bryan Jendretzke
 
/s/ DIANE DITTENHAFER
Global Benefits Director
 
Diane Dittenhafer
The Dow Chemical Company
 
 
 
 
Reviewed by Legal Department:
 
 
/s/ KENNETH H. HEMLER
 
 
Kenneth H. Hemler



Dated: January 24, 2014



101